 

Exhibit 10.1

$1,750,000,000

 

TERM LOAN AGREEMENT

 

dated as of

 

June 9, 2003

 

among

 

QWEST CORPORATION,
as Borrower,

and


THE LENDERS LISTED HEREIN

 

and

 

MERRILL LYNCH & CO.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Book-Runner, Joint Lead Arranger and Syndication Agent,

and

 

CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch,
as Joint Lead Arranger and Administrative Agent,

 

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Documentation Agent,

 

and

 

DEUTSCHE BANK SECURITIES INC.,
as Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

ARTICLE 1

 

 

 

 

 

 

 

 

 

 

 

DEFINITIONS

 

 

 

 

 

 

 

 

 

Section 1.01.

 

The Definitions

 

 

 

Section 1.02.

 

Accounting Terms and Determinations

 

 

 

Section 1.03.

 

Types of Borrowings

 

 

 

 

 

 

 

 

 

 

 

ARTICLE 2

 

 

 

 

 

 

 

 

 

 

 

THE CREDITS

 

 

 

 

 

 

 

 

 

Section 2.01.

 

Commitments to Lend

 

 

 

Section 2.02.

 

Notice of Borrowing

 

 

 

Section 2.03.

 

[Intentionally Deleted]

 

 

 

Section 2.04.

 

Notice to Lenders; Funding of Loans

 

 

 

Section 2.05.

 

Notes

 

 

 

Section 2.06.

 

Maturity of Loans

 

 

 

Section 2.07.

 

Interest Rates

 

 

 

Section 2.08.

 

[Intentionally Deleted].

 

 

 

Section 2.09.

 

Termination of Commitments

 

 

 

Section 2.10.

 

Method of Electing Interest Rates with Respect to Tranche A Loans

 

 

 

Section 2.11.

 

Prepayments

 

 

 

Section 2.12.

 

General Provisions as to Payments

 

 

 

Section 2.13.

 

Funding Losses

 

 

 

Section 2.14.

 

Computation of Interest and Fees

 

 

 

 

 

 

 

 

 

 

 

ARTICLE 3

 

 

 

 

 

 

 

 

 

 

 

CONDITIONS

 

 

 

 

 

 

 

 

 

Section 3.01.

 

Closing

 

 

 

Section 3.02.

 

The Borrowing Date

 

 

 

 

 

 

 

 

 

 

 

ARTICLE 4

 

 

 

 

 

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

 

 

Section 4.01.

 

Corporate Existence and Power

 

 

 

Section 4.02.

 

Corporate and Governmental Authorization; No Contravention

 

 

 

 

i

--------------------------------------------------------------------------------

 


 

Section 4.03.

 

Binding Effect

 

 

 

Section 4.04.

 

Financial Information

 

 

 

Section 4.05.

 

Litigation

 

 

 

Section 4.06.

 

Compliance with ERISA

 

 

 

Section 4.07.

 

Environmental Matters

 

 

 

Section 4.08.

 

Taxes

 

 

 

Section 4.09.

 

Subsidiaries

 

 

 

Section 4.10.

 

Not an Investment Company

 

 

 

Section 4.11.

 

Full Disclosure

 

 

 

 

 

 

 

 

 

 

 

ARTICLE 5

 

 

 

 

 

 

 

 

 

 

 

COVENANTS

 

 

 

 

 

 

 

 

 

Section 5.01.

 

Information

 

 

 

Section 5.02.

 

Maintenance of Property; Insurance

 

 

 

Section 5.03.

 

Maintenance of Existence

 

 

 

Section 5.04.

 

Compliance with Laws

 

 

 

Section 5.05.

 

Books and Records

 

 

 

Section 5.06.

 

[Intentionally Deleted].

 

 

 

Section 5.07.

 

Negative Pledge

 

 

 

Section 5.08.

 

Consolidations, Mergers and Sales of Assets

 

 

 

Section 5.09.

 

Use of Proceeds

 

 

 

 

 

 

 

 

 

 

 

ARTICLE 6

 

 

 

 

 

 

 

 

 

 

 

DEFAULTS

 

 

 

 

 

 

 

 

 

Section 6.01.

 

Events of Default

 

 

 

Section 6.02.

 

Notice of Default

 

 

 

 

 

 

 

 

 

 

 

ARTICLE 7

 

 

 

 

 

 

 

 

 

 

 

THE AGENTS

 

 

 

 

 

 

 

 

 

Section 7.01.

 

Appointment and Authorization

 

 

 

Section 7.02.

 

Agents and Affiliates

 

 

 

Section 7.03.

 

Action by Agents

 

 

 

Section 7.04.

 

Consultation with Experts

 

 

 

Section 7.05.

 

Delegation of Duties

 

 

 

Section 7.06.

 

Liability of Agents

 

 

 

Section 7.07.

 

Indemnification

 

 

 

Section 7.08.

 

Credit Decision; Disclosure of Information by Agents

 

 

 

Section 7.09.

 

Successor Administrative Agent

 

 

 

Section 7.10.

 

Administrative Agent’s Fee

 

 

 

 

ii

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

ARTICLE 8

 

 

 

 

 

 

 

 

 

 

 

CHANGES IN CIRCUMSTANCES

 

 

 

 

 

 

 

 

 

Section 8.01.

 

Basis for Determining Interest Rate Inadequate or Unfair

 

 

 

Section 8.02.

 

Illegality

 

 

 

Section 8.03.

 

Increased Cost and Reduced Return

 

 

 

Section 8.04.

 

Taxes

 

 

 

Section 8.05.

 

Base Rate Loans Substituted for Affected Euro-Dollar Loans

 

 

 

Section 8.06.

 

Substitution of Lender

 

 

 

 

 

 

 

 

 

 

 

ARTICLE 9

 

 

 

 

 

 

 

 

 

 

 

[INTENTIONALLY DELETED]

 

 

 

 

 

 

 

 

 

 

 

ARTICLE 10

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

 

 

Section 10.01.

 

Notices

 

 

 

Section 10.02.

 

No Waivers

 

 

 

Section 10.03.

 

Expenses; Indemnification

 

 

 

Section 10.04.

 

Sharing of Set-offs

 

 

 

Section 10.05.

 

Amendments and Waivers

 

 

 

Section 10.06.

 

Successors and Assigns

 

 

 

Section 10.07.

 

Governing Law; Submission to Jurisdiction

 

 

 

Section 10.08.

 

Counterparts; Integration

 

 

 

Section 10.09.

 

WAIVER OF JURY TRIAL

 

 

 

Section 10.10.

 

No Reliance on Margin Stock

 

 

 

Section 10.11.

 

Lead Arrangers, Sole Book-Runner, Syndication Agent, Arranger and Documentation
Agent

 

 

 

Section 10.12.

 

Representations and Acknowledgements of Lenders

 

 

 

Section 10.13.

 

Confidentiality

 

 

 

 

 

iii

--------------------------------------------------------------------------------


 

TERM LOAN AGREEMENT

AGREEMENT dated as of June 9, 2003, among QWEST CORPORATION, as Borrower, the
LENDERS listed on the signature pages party hereto and MERRILL LYNCH & CO.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Joint Lead Arranger, Sole
Book-Runner and Syndication Agent, CREDIT SUISSE FIRST BOSTON, a Swiss bank
acting through its Cayman Islands Branch, as Joint Lead Arranger and
Administrative Agent, and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Documentation
Agent, and DEUTSCHE BANK SECURITIES INC., as Arranger.

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the respective term loans
provided for herein;

NOW, THEREFORE, the parties hereto agree as follows:


ARTICLE 1

DEFINITIONS


SECTION 1.01.             THE DEFINITIONS.

The following terms, as used herein, have the following meanings:

“Adjusted London InterBank Offered Rate” has the meaning set forth in
Section 2.07.

“Administrative Agent” means Credit Suisse First Boston, acting through its
Cayman Islands Branch, in its capacity as Administrative Agent for the Lenders
hereunder, together with its successors in such capacity.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form attached hereto as Exhibit G duly
completed by such Lender.

“Affiliate” means any other Person directly or indirectly controlling,
controlled by, or under common control with, that Person.  For the purposes of
this definition, “control” (including, with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”), as applied to
any Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of that Person, whether
through the ownership of voting securities or by contract or otherwise.

“Agent” means any of the Administrative Agent, Syndication Agent, Documentation
Agent, or Lead Arrangers and/or Arranger, as applicable, and “Agents” shall mean
all of them collectively.

“Agent-Related Person” has the meaning set forth in Section 7.08.

--------------------------------------------------------------------------------


 

“Agreement” means this Term Loan Agreement dated as of June 9, 2003, as the same
may from time to time be further amended, amended and restated, modified or
supplemented.

“ARCA” means the Second Amended and Restated Credit Agreement dated as of May 4,
2001, amended and restated as of March 12, 2002, and further amended and
restated as of August 30, 2002 among Qwest Services Corporation, Qwest
Communications International Inc., Qwest Dex Holdings, Inc., Qwest Dex Inc., the
Banks listed therein, and Bank of America, N.A., as Administrative Agent, as it
may be amended, amended and restated, modified or otherwise supplemented and in
effect from time to time.

“Arranger” means Deutsche Bank Securities Inc., as Arranger for the Lenders
hereunder.

“Assignee” has the meaning set forth in Section 10.06(c).

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit F hereto.

“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
sum of 1/2 of 1% plus the Federal Funds Rate for such day and (ii) the Prime
Rate for such day minus 1%.

“Base Rate Loan” means (i) a Tranche A Loan which bears interest at the Base
Rate pursuant to the applicable Notice of Borrowing or Notice of Interest Rate
Election, or the provisions of Article 8 or (ii) an overdue amount which was a
Base Rate Loan immediately before it became overdue.

“Base Rate Margin” has the meaning set forth in Section 2.07.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” means Qwest Corporation, a Colorado corporation.

“Borrowing” has the meaning set forth in Section 1.03.

“Borrowing Date” means the date on which the Loans are to be made.

“Class”, when used in respect of any Loan, Borrowing or Commitment, refers to
whether such Loan, or the Loans comprising such Borrowing, or the Loans to be
made pursuant to such Commitment, are Tranche A Loans or Tranche B Loans.

“Closing Date” means the date on which the Administrative Agent shall have
received the documents or evidence specified in or pursuant to Section 3.01.

2

--------------------------------------------------------------------------------


 

“Commitment” means, with respect to each Lender, the amount set forth opposite
the name of such Lender on the Annex A hereto, or as amended as a result of any
Assignment and Assumption Agreement.

“Company” means Qwest Communications International Inc., a Delaware corporation,
and its successors.

“Comparable Treasury Issue” means the United States Treasury security selected
by a Reference Treasury Dealer selected by the Administrative Agent as having a
maturity comparable to the remaining term to maturity of the Tranche B Loans to
be prepaid that would be utilized, at the time of selection and in accordance
with customary financial practice, in evaluating yields on new issues of
corporate debt of comparable maturity to the remaining term to maturity of such
Tranche B Loans.

“Comparable Treasury Price” means, with respect to any date of prepayment,
(i) the average of the bid and asked prices for the Comparable Treasury Issue
(expressed in each case as a percentage of its principal amount) on the third
Domestic Business Day preceding such date of prepayment, as set forth in the
daily statistical release (or any successor release) published by the Federal
Reserve Bank of New York and designated “Composite 3:30 p.m. Quotations for U.S.
Government Securities” or (ii) if such release (or any successor release) is not
published or does not contain such prices on such third Domestic Business Day,
(A) the average of the Reference Treasury Dealer Quotations for such day of
prepayment, after excluding the highest and lowest such Reference Treasury
Dealer Quotations, or (B) if the Administrative Agent obtains fewer than four
such Reference Treasury Dealer Quotations, the average of all such Reference
Treasury Dealer Quotations.

“Confidential Information Memorandum” has the meaning set forth in Section
10.12(c).

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Borrower, in its
consolidated financial statements if such statements were prepared as of such
date.

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business, (iv)
all obligations of such Person as lessee which are capitalized in accordance
with generally accepted accounting principles, (v) all Debt secured by a Lien on
any asset of such Person, whether or not such Debt is otherwise an obligation of
such Person, and (vi) all Debt of others guaranteed by such Person.

“Default” means any condition or event that constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

3

--------------------------------------------------------------------------------


 

“Documentation Agent” means Deutsche Bank Trust Company Americas, in its
capacity as Documentation Agent for the Lenders hereunder, together with its
successors in such capacity.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City, New York are authorized by law to
close.

 “Eligible Person” shall mean (i) a commercial bank organized under the laws of
the United States, or any state thereof; (ii) a commercial bank organized under
the laws of any other country that is a member of the Organization for Economic
Cooperation and Development (the “OECD”), or a political subdivision of any such
country; provided, however, that such bank is acting through a branch or agency
located in the country in which it is organized or another country that is also
a member of the OECD; (iii) an insurance company, mutual fund or other entity
which is regularly engaged in making, purchasing, holding or otherwise investing
in loans; or any other financial institution organized under the laws of the
United States, any state thereof, any other country that is a member of the OECD
or a political subdivision of any such country with assets, or assets under
management, in a dollar equivalent amount of at least $100.0 million; (iv) any
Lender or Lender Affiliate; (v) any other entity (other than a natural person or
a trust for the benefit of natural persons or an entity formed by or for the
benefit of one or more natural persons to make a Loan) which is an institutional
“accredited investor” (as defined in Regulation D under the United States
Securities Act of 1933, as amended) within the meaning of Section 501(a)(1), (2)
or (3) of said Regulation D which extends credit or buys loans as one of its
businesses or investing activities; and (vi) any other entity consented to by
the Sole Book-Runner (for so long as syndication has not been successfully
completed in its determination), the Administrative Agent and, so long as no
Default has occurred and is continuing, the Borrower (such consent not to be
unreasonably withheld or delayed).  With respect to any Lender that is a fund or
commingled investment vehicle that invests in loans, any other fund or
commingled investment vehicle that invests in loans and is managed or advised by
the same investment advisor of such Lender or by an Affiliate of such investment
advisor shall be treated as a single Eligible Person.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean-up or other remediation thereof.

“Environmental Permits” has the meaning set forth in Section 4.07.

“Equity Interests” means (i) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (ii) any warrants,
options or other rights to acquire such shares or interests.

4

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control that together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
lenders are open for international business (including dealings in dollar
deposits) in London.

“Euro-Dollar Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.

“Euro-Dollar Loan” means (i)  Tranche A Loans when bearing interest at a
Euro-Dollar Rate pursuant to the applicable Notice of Borrowing or Notice of
Interest Rate Election or (ii) an overdue amount that was a Euro-Dollar Loan
before it became overdue.

“Euro-Dollar Margin” has the meaning set forth in Section 2.07.

“Euro-Dollar Rate” means a rate of interest determined pursuant to Section 2.07
on the basis of an Adjusted London InterBank Offered Rate.

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.07.

“Event of Default” has the meaning set forth in Section 6.01.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Domestic
Business Day next succeeding such day, provided that (i) if such day is not a
Domestic Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Domestic Business Day as so published on
the next succeeding Domestic Business Day, and (ii) if no such rate is so
published on such next succeeding Domestic Business Day, the Federal Funds Rate
for such day shall be the average rate quoted to the Administrative Agent, on
such day on such transactions as determined by the Administrative Agent.  If for
any reason the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Rate, for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotation in accordance with the terms
hereof, the Base Rate shall be determined without regard to the Federal Funds
Rate until the circumstances giving rise to such inability no longer exist.

“Fixed Rate” has the meaning set forth in Section 2.07(d).

5

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Governmental Authority” means any government or political subdivision of the
United States or any other country or any agency, authority, board, bureau,
central bank, commission, department or instrumentality thereof or therein,
including without limitation, any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic, or any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to such government or political subdivision.

“Granting Lender” has the meaning set forth ion Section 10.06(d).

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

“Indemnitee” has the meaning set forth in Section 10.03(b).

“Initial Lenders” has the meaning set forth in Section 10.05.

“Interest Period” means, with respect to each Euro-Dollar Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or the date specified in the applicable Notice of Interest Rate
Election and ending one, two, three or six months thereafter, as the Borrower
may elect in the applicable notice; provided that

(a)           any Interest Period which would otherwise end on a day which is
not a Euro-Dollar Business Day shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Euro-Dollar Business Day;

(b)           any Interest Period which begins on the last Euro-Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) below, end on the last Euro-Dollar Business Day of
a calendar month; and

(c)           no Interest Period with respect to a Loan may end after the
Maturity Date applicable to such Loan.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

“Lead Arrangers” means Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Credit Suisse First Boston, acting through its Cayman
Islands Branch, as Joint Lead Arrangers hereunder.

“Lender” means each lender listed on the signature pages hereof, each Assignee
which becomes a Lender pursuant to Section 10.06(c), and their respective
successors.

6

--------------------------------------------------------------------------------


 

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) an entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an affiliate of such investment advisor.

“Lending Office” means, as to each Lender, its office located at its address set
forth in its Administrative Questionnaire (or identified in its Administrative
Questionnaire as its Lending Office) or such other office as such Lender may
hereafter designate as its Lending Office by notice to the Administrative Agent.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset. For the purposes of this Agreement, the Borrower or any
Subsidiary shall be deemed to own subject to a Lien any asset that it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Loans” means Tranche A Loans or Tranche B Loans, or any combination thereof (as
the context requires).

“Loan Documents” means this Agreement and the Notes, all as amended, amended and
restated, modified or supplemented from time to time.

“London InterBank Offered Rate” has the meaning set forth in Section 2.07.

“Margin Stock” means “margin stock” as such term is defined in Regulation U of
the Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Material Adverse Change” means a material adverse change, or any condition or
event that has resulted or could reasonably be expected to result in a material
adverse change, in the business, operations, financial condition or results of
operation of the Borrower and its Subsidiaries, taken as a whole (it being
understood that (i) the restatement of the financial statements of the Company,
the Borrower or any of its Subsidiaries with respect to any fiscal period, or as
of any date, ended on or prior to March 31, 2003 and (ii) the facts or events
disclosed to the Lenders prior to the Closing Date as the facts or events
necessitating such restatement shall not, in and of themselves, constitute a
Material Adverse Change in the business, operations, financial condition or
results of operation of the Borrower and its Subsidiaries, taken as a whole).

“Material Contract” means as to any Person any material mortgage, security
agreement, pledge agreement, indenture, credit agreement, securities purchase
agreement, debt instrument, contract, agreement or instrument to which such
Person is a party or by which it or any of its material property is bound or
affected.

“Material Permits” has the meaning set forth in Section 4.02.

7

--------------------------------------------------------------------------------


 

“Maturity Date” means the Tranche A Maturity Date or the Tranche B Maturity
Date, as applicable.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a) (3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“Notes” means promissory notes of the Borrower, substantially in the form of
Exhibit B hereto, evidencing the obligation of the Borrower to repay the Loans
made to it, and “Note” means any one of such promissory notes issued hereunder.

“Notice of Borrowing” has the meaning set forth in Section 2.02.

“Notice of Interest Rate Election” has the meaning set forth in Section 2.10.

“Other Taxes” has the meaning set forth in Section 8.04(b).

“Parent” means, with respect to any Lender, any Person controlling such Lender.

“Participant” has the meaning set forth in Section 10.06(b).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Liens” has the meaning set forth in Section 5.07.

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

“Primary Treasury Dealer” means a primary U.S. Government Obligations dealer in
The City of New York.

“Prime Rate” means the rate of interest announced and generally applied by the
Administrative Agent from time to time as its prime rate.

“Qwest Entity” has the meaning set forth in Section 7.02.

8

--------------------------------------------------------------------------------


 

“Reference Treasury Dealer” means each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Credit Suisse First Boston and Deutsche Bank Securities Inc. and
their respective successors or any of their affiliates; provided, however, that
if any of the foregoing shall cease to be a Primary Treasury Dealer, the
Administrative Agent shall substitute therefor another Primary Treasury Dealer.

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any date of prepayment, the average, as determined by the
Administrative Agent, of the bid and asked prices for the Comparable Treasury
Issue (expressed in each case as a percentage of its principal amount) quoted in
writing to the Administrative Agent by such Reference Treasury Dealer at 5:00
p.m. on the third Domestic Business Day preceding such date of prepayment.

“Register” has the meaning set forth in Section 2.05.

“Required Class Lenders” means at any time both (i) Lenders having more than 50%
of Tranche A Commitments or, if the Tranche A Commitments shall have been
terminated, holding more than 50% of the aggregate unpaid principal amount of
the Tranche A Loans, plus (ii) Lenders having more than 50% of the Tranche B
Commitments or, if the Tranche B Commitments shall have been terminated, holding
more than 50% of the aggregate unpaid principal amount of the Tranche B Loans.

“Required Lenders” means at any time Lenders having more than 50% of the
aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding more than 50% of the aggregate unpaid principal amount of
the Loans.

“Requirement of Law” means as to any Person, the Certificate of Incorporation
and By-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case binding and enforceable upon such
Person in any material respect or any of its material property or to which such
Person in any material respect or any of its material property is subject.

“Restatement Date” means the first date after the Closing Date on which the
Borrower, files a restatement of a Form 10-Q or Form 10-K with the Securities
and Exchange Commission.

“Significant Subsidiary” means any Subsidiary of the Borrower that would meet
the definition of “significant subsidiary” contained as of the date hereof in
Regulation S-X of the Securities and Exchange Commission; provided that Wireless
shall not constitute a Significant Subsidiary.

“Sole Book-Runner” means Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner &
Smith Incorporated as Book-Runner hereunder.

“SPC” has the meaning set forth in Section 10.06(d).

9

--------------------------------------------------------------------------------


 

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Borrower.

“Supplemental Information” means the information set forth on Schedule 4.04(a)
hereto.

“Syndication Agent” means Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as Syndication Agent hereunder, together with its successors
in such capacity.

“Taxes” has the meaning set forth in Section 8.04(a).

“Tranche A Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Tranche A Loan in the amount set forth opposite
the name of such Lender on Annex A hereto or in the applicable Assignment and
Assumption Agreement, as such commitment may be reduced or increased from time
to time pursuant to assignments by or to such Lender pursuant to Section 10.06. 
The total of the Tranche A Commitments of all Tranche A Lenders shall equal to
$1,250,000,000.

“Tranche A Lender” means a Lender with a Tranche A Commitment or an outstanding
Tranche A Loan.

“Tranche A Loan” means a Loan made pursuant to Section 2.01(i).

“Tranche A Maturity Date” means June 30, 2007.

“Tranche B Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Tranche B Loan in the amount set forth opposite
the name of such Lender on Annex A hereto or in the applicable Assignment and
Assumption Agreement, as such commitment may be reduced or increased from time
to time pursuant to assignments by or to such Lender pursuant to Section 10.06. 
The total of the Tranche B Commitments of all Tranche B Lenders shall equal
$500,000,000.

“Tranche B Lender” means a Lender with a Tranche B Commitment or an outstanding
Tranche B Loan.

“Tranche B Loan” means a Loan made pursuant to Section 2.01(ii).

“Tranche B Maturity Date” means June 30, 2010.

“Treasury Rate” means, with respect to any date of prepayment, the rate per
annum equal to the quarterly equivalent yield to maturity of the Comparable
Treasury Issue, assuming a price for the Comparable Treasury Issue expressed as
a percentage of its principal amount) equal to the Comparable Treasury Price for
such date or prepayment.

10

--------------------------------------------------------------------------------


 

“Type” when used in respect of a Tranche A Loan or any Borrowing comprised of
Tranche A Loans, refers to whether such Loans are Base Rate Loans or Euro-Dollar
Loans.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

“Wireless” means Qwest Wireless LLC, a Delaware limited liability company and
its successors.


SECTION 1.02.             ACCOUNTING TERMS AND DETERMINATIONS.  UNLESS OTHERWISE
SPECIFIED HEREIN, ALL ACCOUNTING TERMS USED HEREIN SHALL BE INTERPRETED, ALL
ACCOUNTING DETERMINATIONS HEREUNDER SHALL BE MADE, AND ALL FINANCIAL STATEMENTS
REQUIRED TO BE DELIVERED HEREUNDER SHALL BE PREPARED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AS IN EFFECT FROM TIME TO TIME IN THE
UNITED STATES, APPLIED ON A BASIS CONSISTENT (EXCEPT FOR CHANGES CONCURRED IN BY
THE BORROWER’S INDEPENDENT PUBLIC ACCOUNTANTS) WITH THE MOST RECENT AUDITED
CONSOLIDATED FINANCIAL STATEMENTS OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES, DELIVERED TO THE LENDERS.


SECTION 1.03.             TYPES OF BORROWINGS.  THE TERM “BORROWING” DENOTES THE
AGGREGATION OF LOANS OF ONE OR MORE LENDERS TO BE MADE TO THE BORROWER PURSUANT
TO ARTICLE 2 ON A SINGLE DATE, ALL OF WHICH LOANS ARE OF THE SAME CLASS AND TYPE
(SUBJECT TO ARTICLE 8).  FOR PURPOSES OF THIS AGREEMENT, LOANS MAY BE CLASSIFIED
AND REFERRED TO BY CLASS (E.G., A “TRANCHE A LOAN” OR A “TRANCHE B LOAN”) OR BY
TYPE (E.G., “EURO-DOLLAR LOAN” OR “BASE RATE LOAN”).  BORROWINGS ALSO MAY BE
CLASSIFIED AND REFERRED TO BY CLASS (E.G., “TRANCHE A BORROWING” OR A “TRANCHE B
BORROWING”) OR BY TYPE (E.G., A “EURO-DOLLAR BORROWING” OR A “BASE RATE
BORROWING”).


ARTICLE 2

THE CREDITS


SECTION 2.01.             COMMITMENTS TO LEND.  (I) EACH TRANCHE A LENDER
SEVERALLY AGREES TO MAKE ON THE BORROWING DATE A TRANCHE A LOAN TO THE BORROWER
IN A PRINCIPAL AMOUNT NOT EXCEEDING THE AMOUNT OF ITS TRANCHE A COMMITMENT, AND
(II) EACH TRANCHE B LENDER SEVERALLY AGREES TO MAKE ON THE BORROWING DATE A
TRANCHE B LOAN TO THE BORROWER IN A PRINCIPAL AMOUNT NOT EXCEEDING THE AMOUNT OF
ITS TRANCHE B COMMITMENT.  THE LOANS ARE AVAILABLE IN A SINGLE DRAW ON THE
BORROWING DATE.  ANY PORTION OF THE COMMITMENTS NOT UTILIZED ON THE BORROWING
DATE SHALL TERMINATE.  NONE OF THE COMMITMENTS IS REVOLVING IN NATURE, AND
PRINCIPAL AMOUNTS OF THE LOANS OF EITHER CLASS REPAID OR PREPAID MAY NOT BE
REBORROWED.


SECTION 2.02.             NOTICE OF BORROWING.  THE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT NOTICE, SUBSTANTIALLY IN THE FORM OF EXHIBIT A (A “NOTICE
OF BORROWING”), NOT LATER THAN 10:30 A.M. (NEW YORK CITY TIME) ON (X) THE
BORROWING DATE IN THE EVENT OF A BASE RATE BORROWING, AND (Y) THE THIRD
EURO-DOLLAR BUSINESS DAY BEFORE THE BORROWING DATE, IF ANY EURO-DOLLAR LOANS ARE
TO BE MADE ON THE BORROWING DATE, SPECIFYING

(I)      THE DATE OF SUCH BORROWING, WHICH SHALL BE A DOMESTIC BUSINESS DAY IN
THE CASE OF A BASE RATE BORROWING OR A EURO-DOLLAR BUSINESS DAY IN THE CASE OF A
EURO-DOLLAR BORROWING,

 

11

--------------------------------------------------------------------------------


 

(II)     THE AGGREGATE AMOUNT OF THE BORROWING OF EACH CLASS TO BE MADE ON THE
BORROWING DATE; PROVIDED THAT THE BORROWER MAY NOT REQUEST A BORROWING OF LESS
THAN THE TOTAL COMMITMENTS HEREUNDER WITHOUT THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE SOLE BOOK-RUNNER HAVING AGREED IN WRITING AS TO HOW TO ALLOCATE
THE BORROWING AMONG CLASSES,

(III)    WHETHER THE LOANS INCLUDED IN THE TRANCHE A BORROWING BEAR INTEREST
INITIALLY AT THE BASE RATE OR AT A EURO-DOLLAR RATE,

(IV)    IN THE CASE OF A EURO-DOLLAR BORROWING, THE DURATION OF THE INITIAL
INTEREST PERIOD APPLICABLE THERETO, SUBJECT TO THE PROVISIONS OF THE DEFINITION
OF INTEREST PERIOD, AND

(V)     REMITTANCE INSTRUCTIONS.


SECTION 2.03.             [INTENTIONALLY DELETED].


SECTION 2.04.             NOTICE TO LENDERS; FUNDING OF LOANS.  (A)  UPON
RECEIPT OF A NOTICE OF BORROWING, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY
EACH LENDER OF THE CONTENTS THEREOF AND OF SUCH LENDER’S SHARE OF SUCH BORROWING
AND SUCH NOTICE OF BORROWING SHALL NOT THEREAFTER BE REVOCABLE BY THE BORROWER.


(B)           NOT LATER THAN 1:00 P.M. (NEW YORK CITY TIME) ON THE BORROWING
DATE, EACH LENDER SHALL (EXCEPT AS PROVIDED IN SUBSECTION (C) OF THIS SECTION)
MAKE AVAILABLE ITS SHARE OF SUCH BORROWING, IN IMMEDIATELY AVAILABLE FUNDS, TO
THE ADMINISTRATIVE AGENT AT ITS ADDRESS REFERRED TO IN SECTION 10.01. UNLESS ANY
APPLICABLE CONDITION SPECIFIED IN ARTICLE 3 HAS NOT BEEN SATISFIED, AS
DETERMINED BY THE INITIAL LENDERS IN ACCORDANCE WITH ARTICLE 3, THE
ADMINISTRATIVE AGENT WILL MAKE THE FUNDS SO RECEIVED FROM THE LENDERS
IMMEDIATELY AVAILABLE TO THE BORROWER AS SPECIFIED IN THE NOTICE OF BORROWING.


(C)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO THE BORROWING DATE THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO
THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF THE BORROWING OF THE RELEVANT
CLASS, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE
AVAILABLE TO THE ADMINISTRATIVE AGENT ON THE BORROWING DATE IN ACCORDANCE WITH
SUBSECTION (B) OF THIS SECTION 2.04 AND THE ADMINISTRATIVE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER ON SUCH DATE A
CORRESPONDING AMOUNT.  IF AND TO THE EXTENT THAT SUCH LENDER SHALL NOT HAVE SO
MADE SUCH SHARE AVAILABLE TO THE ADMINISTRATIVE AGENT, SUCH LENDER AND THE
BORROWER SEVERALLY AGREE TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND SUCH CORRESPONDING AMOUNT TOGETHER WITH INTEREST THEREON, FOR EACH DAY
FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER UNTIL THE DATE SUCH
AMOUNT IS REPAID TO THE ADMINISTRATIVE AGENT, AT (I) IN THE CASE OF THE
BORROWER, A RATE PER ANNUM EQUAL TO THE HIGHER OF THE FEDERAL FUNDS RATE AND THE
INTEREST RATE APPLICABLE THERETO PURSUANT TO SECTION 2.07 AND (II) IN THE CASE
OF SUCH LENDER, THE FEDERAL FUNDS RATE FOR THE FIRST THREE DOMESTIC BUSINESS
DAYS AND, THEREAFTER, AT THE PRIME RATE.  IF SUCH LENDER SHALL REPAY TO THE
ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SO REPAID SHALL
CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING FOR PURPOSES OF THIS
AGREEMENT.  IF THE BORROWER SHALL HAVE REPAID SUCH CORRESPONDING AMOUNT OF SUCH
LENDER, SUCH LENDER SHALL REIMBURSE THE


12

--------------------------------------------------------------------------------



 


BORROWER FOR ANY LOSS ON ACCOUNT THEREOF INCURRED BY THE BORROWER.  NOTHING
CONTAINED IN THE FOREGOING SHALL BE CONSTRUED AS RELIEVING A LENDER OF ITS
OBLIGATION TO FUND A LOAN WHEN REQUIRED UNDER THE TERMS OF THIS AGREEMENT.


SECTION 2.05.             NOTES.  (A)  THE LOANS OF EACH LENDER MAY, AT THE
REQUEST OF SUCH LENDER TO THE BORROWER, BE EVIDENCED BY A SINGLE NOTE PAYABLE TO
THE ORDER OF SUCH LENDER FOR THE ACCOUNT OF ITS LENDING OFFICE, UNLESS SUCH
LENDER INDICATES OTHERWISE, IN AN AMOUNT EQUAL TO THE AGGREGATE UNPAID PRINCIPAL
AMOUNT OF SUCH LENDER’S LOANS.


(B)           ANY LENDER MAY, BY NOTICE TO THE BORROWER AND THE ADMINISTRATIVE
AGENT, REQUEST THAT ITS LOANS OF A PARTICULAR CLASS OR TYPE BE EVIDENCED BY A
SEPARATE NOTE IN AN AMOUNT EQUAL TO THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF
SUCH LOANS. EACH SUCH NOTE SHALL BE IN SUBSTANTIALLY THE FORM OF EXHIBIT B
HERETO WITH APPROPRIATE MODIFICATIONS TO REFLECT THE FACT THAT IT EVIDENCES
SOLELY LOANS OF THE RELEVANT CLASS OR TYPE. EACH REFERENCE IN THIS AGREEMENT TO
A “NOTE” OR THE “NOTES” OF SUCH LENDER SHALL BE DEEMED TO REFER TO AND INCLUDE
ANY OR ALL OF SUCH NOTES, AS THE CONTEXT MAY REQUIRE.


(C)           UPON RECEIPT OF EACH LENDER’S NOTES PURSUANT TO SECTION 3.01, THE
ADMINISTRATIVE AGENT SHALL FORWARD, ON BEHALF OF THE BORROWER, SUCH NOTES TO
SUCH LENDER. EACH LENDER SHALL RECORD THE DATE, AMOUNT, CLASS AND TYPE OF EACH
LOAN MADE BY IT AND THE DATE AND AMOUNT OF EACH PAYMENT OF PRINCIPAL MADE WITH
RESPECT THERETO, AND MAY, IF SUCH LENDER SO ELECTS IN CONNECTION WITH ANY
TRANSFER OR ENFORCEMENT OF ITS NOTE, ENDORSE ON THE SCHEDULE FORMING A PART
THEREOF APPROPRIATE NOTATIONS TO EVIDENCE THE FOREGOING INFORMATION WITH RESPECT
TO EACH SUCH LOAN THEN OUTSTANDING; PROVIDED THAT THE FAILURE OF ANY LENDER TO
MAKE ANY SUCH RECORDATION OR ENDORSEMENT, OR ANY ERROR IN ANY SUCH RECORDATION
OR ENDORSEMENT, SHALL NOT AFFECT THE OBLIGATIONS OF THE BORROWER HEREUNDER OR
UNDER THE NOTES OR ANY OTHER LOAN DOCUMENT. EACH LENDER IS HEREBY IRREVOCABLY
AUTHORIZED BY THE BORROWER SO TO ENDORSE ITS NOTES AND TO ATTACH TO AND MAKE A
PART OF ANY NOTE A CONTINUATION OF ANY SUCH SCHEDULE AS AND WHEN REQUIRED.


(D)           LOANS MADE BY EACH LENDER AND NOT EVIDENCED BY A NOTE SHALL BE
EVIDENCED BY ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER AND BY
THE ADMINISTRATIVE AGENT IN THE ORDINARY COURSE OF BUSINESS. THE ACCOUNTS OR
RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE LOANS MADE BY THE LENDERS
TO THE BORROWER AND THE INTEREST AND PAYMENTS THEREON. ANY FAILURE TO SO RECORD
OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR OTHERWISE AFFECT THE
OBLIGATION OF THE BORROWER HEREUNDER TO PAY ANY AMOUNT OWING WITH RESPECT TO THE
LOANS.


(E)           THE BORROWER AUTHORIZES THE ADMINISTRATIVE AGENT, AND THE
ADMINISTRATIVE AGENT AGREES, TO MAINTAIN, OR CAUSE TO BE MAINTAINED AT ITS
OFFICES, A COPY OF EACH ASSIGNMENT AND ASSUMPTION AGREEMENT DELIVERED TO AND
ACCEPTED BY IT AND A REGISTER (THE “REGISTER”) FOR THE RECORDATION OF THE NAMES
AND ADDRESSES OF THE LENDERS AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNT OF THE
LOANS OWING TO EACH LENDER FROM TIME TO TIME.  THE ENTRIES IN THE REGISTER SHALL
BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR, AND THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL TREAT EACH PERSON WHOSE
NAME IS RECORDED IN THE REGISTER AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER AND
THE LEAD ARRANGERS AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE
PRIOR NOTICE.  IN ANY EVENT, THE ADMINISTRATIVE AGENT SHALL PROVIDE A


13

--------------------------------------------------------------------------------



 


COPY OF THE REGISTER TO THE LEAD ARRANGERS ON A WEEKLY BASIS.  EACH LENDER SHALL
MAINTAIN A REGISTER OF ITS PARTICIPANTS COMPARABLE TO THE REGISTER.  FAILURE TO
MAKE ANY SUCH RECORDATION, OR ANY ERROR IN SUCH RECORDATION, SHALL NOT AFFECT
THE OBLIGATIONS OF THE BORROWER UNDER THE LOAN DOCUMENTS.


(F)            WITH RESPECT TO ANY LOANS HEREUNDER, WHETHER OR NOT EVIDENCED BY
A NOTE, IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED
BY THE ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN
RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT
SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.


SECTION 2.06.             MATURITY OF LOANS.  EACH LOAN SHALL MATURE, AND THE
PRINCIPAL AMOUNT THEREOF SHALL BE DUE AND PAYABLE, TOGETHER WITH ACCRUED
INTEREST THEREON, ON THE MATURITY DATE APPLICABLE TO SUCH LOAN.


SECTION 2.07.             INTEREST RATES.  (A)  EACH BASE RATE LOAN SHALL BEAR
INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF, FOR EACH DAY FROM THE DATE
SUCH LOAN IS MADE UNTIL IT BECOMES DUE, AT A RATE PER ANNUM EQUAL TO THE SUM OF
THE BASE RATE MARGIN PLUS THE BASE RATE FOR SUCH DAY; PROVIDED THAT IN NO EVENT
SHALL THE INTEREST RATE ON A BASE RATE LOAN BE LESS THAN 6.50% PER ANNUM. 
SUBJECT TO SECTION 2.11(A), SUCH INTEREST SHALL BE PAYABLE QUARTERLY IN ARREARS
ON THE LAST DOMESTIC BUSINESS DAY OF EACH CALENDAR QUARTER AND, WITH RESPECT TO
THE PRINCIPAL AMOUNT OF ANY BASE RATE LOAN CONVERTED TO A EURO-DOLLAR LOAN, ON
EACH DATE A BASE RATE LOAN IS SO CONVERTED. ANY OVERDUE PRINCIPAL OF OR INTEREST
ON ANY BASE RATE LOAN SHALL BEAR INTEREST, PAYABLE ON DEMAND, FOR EACH DAY UNTIL
PAID AT A RATE PER ANNUM EQUAL TO THE SUM OF 2% PLUS THE RATE OTHERWISE
APPLICABLE TO BASE RATE LOANS FOR SUCH DAY.

“Base Rate Margin” means a rate per annum equal to 3.75 %.


(B)           EACH EURO-DOLLAR LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF, FOR THE INTEREST PERIOD APPLICABLE THERETO, AT A RATE
PER ANNUM EQUAL TO THE SUM OF THE EURO-DOLLAR MARGIN PLUS THE APPLICABLE
ADJUSTED LONDON INTERBANK OFFERED RATE; PROVIDED THAT IN NO EVENT SHALL THE
INTEREST RATE ON A EURO-DOLLAR LOAN BE LESS THAN 6.50% PER ANNUM. SUCH INTEREST
SHALL BE PAYABLE FOR EACH INTEREST PERIOD ON THE LAST DAY THEREOF AND, IF SUCH
INTEREST PERIOD IS LONGER THAN THREE MONTHS, AT INTERVALS OF THREE MONTHS AFTER
THE FIRST DAY THEREOF.

The “Adjusted London InterBank Offered Rate” applicable to any Interest Period
means a rate per annum equal to the quotient obtained by dividing (i) the
applicable London InterBank Offered Rate by (ii) 1.00 minus the Euro-Dollar
Reserve Percentage.

“Euro-Dollar Margin” means a rate per annum equal to 4.75 %.

The “London InterBank Offered Rate” applicable to any Interest Period means

(I)      THE RATE PER ANNUM EQUAL TO THE RATE DETERMINED BY THE ADMINISTRATIVE
AGENT BY REFERENCE TO THE BRITISH BANKERS ASSOCIATION INTEREST SETTLEMENT RATE
FOR DEPOSITS IN DOLLARS AS OF APPROXIMATELY 11:00 A.M. (LONDON TIME) TWO
EURO-DOLLAR BUSINESS DAYS PRIOR TO THE FIRST DAY OF SUCH INTEREST PERIOD BY
REFERENCE TO THE BRITISH BANKERS ASSOCIATION INTEREST SETTLEMENT RATE FOR
DEPOSITS IN DOLLARS (AS SET FORTH BY THE BLOOMBERG INFORMATION SERVICE OR ANY
SUCCESSOR THERETO OR ANY OTHER SERVICE SELECTED BY THE ADMINISTRATIVE

14

--------------------------------------------------------------------------------


 

AGENT WHICH HAS BEEN NOMINATED BY THE BRITISH BANKERS ASSOCIATION AS AN
AUTHORIZED INFORMATION VENDOR FOR THE PURPOSE OF DISPLAYING SUCH RATES) FOR A
PERIOD EQUIVALENT TO SUCH INTEREST PERIOD, OR

(II)     IF THE RATE REFERENCED IN THE PRECEDING CLAUSE (I) IS NOT AVAILABLE,
THE RATE PER ANNUM DETERMINED BY THE ADMINISTRATIVE AGENT AS THE AVERAGE OF THE
RATES OF INTEREST AT WHICH DEPOSITS IN DOLLARS FOR DELIVERY ON THE FIRST DAY OF
SUCH INTEREST PERIOD IN SAME DAY FUNDS IN THE APPROXIMATE AMOUNT OF THE
EURO-DOLLAR LOAN BEING MADE, CONTINUED OR CONVERTED BY THE ADMINISTRATIVE AGENT,
AND WITH A TERM EQUIVALENT TO SUCH INTEREST PERIOD, WOULD BE OFFERED BY THE
ADMINISTRATIVE AGENT’S LONDON BRANCH TO MAJOR BANKS IN THE LONDON INTERBANK
EURO-DOLLAR MARKET AT THEIR REQUEST AT APPROXIMATELY 11:00 A.M. (LONDON TIME)
TWO EURO-DOLLAR BUSINESS DAYS PRIOR TO THE FIRST DAY OF SUCH INTEREST PERIOD.

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding one billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender (including any
branch, Affiliate or other fronting office making or holding a Loan) to United
States residents). The Adjusted London InterBank Offered Rate shall be adjusted
automatically on and as of the effective date of any change in the Euro-Dollar
Reserve Percentage.


(C)           ANY OVERDUE PRINCIPAL OF OR INTEREST ON ANY EURO-DOLLAR LOAN SHALL
BEAR INTEREST, PAYABLE ON DEMAND, FOR EACH DAY FROM AND INCLUDING THE DATE
PAYMENT THEREOF WAS DUE TO BUT EXCLUDING THE DATE OF ACTUAL PAYMENT, AT A RATE
PER ANNUM EQUAL TO THE SUM OF 2% PLUS THE HIGHER OF (I) THE EURO-DOLLAR MARGIN
PLUS THE QUOTIENT OBTAINED BY DIVIDING (X) THE RATE PER ANNUM AT WHICH ONE DAY
(OR, IF SUCH AMOUNT DUE REMAINS UNPAID MORE THAN THREE EURO-DOLLAR BUSINESS
DAYS, THEN FOR SUCH OTHER PERIOD OF TIME NOT LONGER THAN SIX MONTHS AS THE
ADMINISTRATIVE AGENT MAY SELECT) DEPOSITS IN DOLLARS IN AN AMOUNT APPROXIMATELY
EQUAL TO SUCH OVERDUE PAYMENT DUE TO THE ADMINISTRATIVE AGENT ARE OFFERED TO THE
ADMINISTRATIVE AGENT, IN THE LONDON INTERBANK MARKET FOR THE APPLICABLE PERIOD
DETERMINED AS PROVIDED ABOVE BY (Y) 1.00 MINUS THE EURO-DOLLAR RESERVE
PERCENTAGE (OR, IF THE CIRCUMSTANCES DESCRIBED IN CLAUSE (A) OR (B) OF SECTION
8.01 SHALL EXIST, AT A RATE PER ANNUM EQUAL TO THE SUM OF 2% PLUS THE RATE
APPLICABLE TO BASE RATE LOANS FOR SUCH DAY) AND (II) THE SUM OF THE EURO-DOLLAR
MARGIN PLUS THE ADJUSTED LONDON INTERBANK OFFERED RATE APPLICABLE TO SUCH LOAN
AT THE DATE SUCH PAYMENT WAS DUE.


(D)           EACH TRANCHE B LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF, FOR EACH DAY FROM THE DATE SUCH LOAN IS MADE UNTIL IT
BECOMES DUE, AT A RATE PER ANNUM EQUAL TO THE FIXED RATE.  SUCH INTEREST SHALL
BE PAYABLE QUARTERLY IN ARREARS ON THE LAST DOMESTIC BUSINESS DAY OF EACH
CALENDAR QUARTER.  ANY OVERDUE PRINCIPAL OF OR INTEREST ON ANY TRANCHE B LOAN
SHALL BEAR INTEREST PAYABLE ON DEMAND, FOR EACH DAY UNTIL PAID AT A RATE PER
ANNUM EQUAL TO THE SUM OF 2% PLUS THE FIXED RATE.


15

--------------------------------------------------------------------------------



 

“Fixed Rate” means a rate per annum equal to 6.95 %.


(E)           THE ADMINISTRATIVE AGENT SHALL DETERMINE EACH INTEREST RATE
APPLICABLE TO THE TRANCHE A LOANS HEREUNDER.  THE ADMINISTRATIVE AGENT SHALL
GIVE PROMPT NOTICE TO THE BORROWER AND THE TRANCHE A LENDERS OF EACH RATE OF
INTEREST SO DETERMINED, AND ITS DENOMINATION THEREOF SHALL BE CONCLUSIVE IN THE
ABSENCE OF MANIFEST ERROR.


SECTION 2.08.             [INTENTIONALLY DELETED].


SECTION 2.09.             TERMINATION OF COMMITMENTS.  THE COMMITMENTS SHALL
AUTOMATICALLY TERMINATE ON THE EARLIER OF (I) CLOSE OF BUSINESS (NEW YORK CITY
TIME) ON JUNE 30, 2003 OR (II) THE BORROWING DATE, IMMEDIATELY AFTER THE LOANS
ARE MADE.


SECTION 2.10.             METHOD OF ELECTING INTEREST RATES WITH RESPECT TO
TRANCHE A LOANS.  (A)  THE LOANS INCLUDED IN THE TRANCHE A BORROWING SHALL BEAR
INTEREST INITIALLY AT THE TYPE OF RATE SPECIFIED BY THE BORROWER IN THE NOTICE
OF BORROWING.  THEREAFTER, THE BORROWER MAY FROM TIME TO TIME ELECT TO CHANGE OR
CONTINUE THE TYPE OF INTEREST RATE BORNE BY THE TRANCHE A LOANS AS A WHOLE
(SUBJECT IN EACH CASE TO THE PROVISIONS OF ARTICLE 8), AS FOLLOWS:

(I)      IF THE TRANCHE A LOANS ARE BASE RATE LOANS, THE BORROWER MAY ELECT TO
CONVERT THE TRANCHE A LOANS TO EURO-DOLLAR LOANS AS OF ANY EURO-DOLLAR BUSINESS
DAY; AND

(II)     IF THE TRANCHE A LOANS ARE EURO-DOLLAR LOANS, THE BORROWER MAY ELECT TO
CONVERT THE TRANCHE A LOANS TO BASE RATE LOANS OR ELECT TO CONTINUE THE TRANCHE
A LOANS AS EURO-DOLLAR LOANS FOR AN ADDITIONAL INTEREST PERIOD, IN EACH CASE
EFFECTIVE ON THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD APPLICABLE TO THE
TRANCHE A LOANS.

Each such election shall be made by delivering a notice, substantially in the
form of Exhibit C hereto (a “Notice of Interest Rate Election”) to the
Administrative Agent at least three Euro-Dollar Business Days before the
conversion or continuation selected in such notice is to be effective. A Notice
of Interest Rate Election shall apply to the entirety of the Tranche A Loans as
a Class.


(B)           EACH NOTICE OF INTEREST RATE ELECTION SHALL SPECIFY

(I)      THE DATE ON WHICH THE CONVERSION OR CONTINUATION SELECTED IN SUCH
NOTICE IS TO BE EFFECTIVE, WHICH SHALL COMPLY WITH THE APPLICABLE CLAUSE OF
SUBSECTION (A) ABOVE;

(II)     IF THE LOANS ARE TO BE CONVERTED, THE NEW TYPE OF LOANS AND, IF SUCH
NEW LOANS ARE EURO-DOLLAR LOANS, THE DURATION OF THE INITIAL INTEREST PERIOD
APPLICABLE THERETO; AND

(III)    IF SUCH LOANS ARE TO BE CONTINUED AS EURO-DOLLAR LOANS FOR AN
ADDITIONAL INTEREST PERIOD, THE DURATION OF SUCH ADDITIONAL INTEREST PERIOD.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

16

--------------------------------------------------------------------------------


 


(C)           UPON RECEIPT OF A NOTICE OF INTEREST RATE ELECTION FROM THE
BORROWER PURSUANT TO SUBSECTION (A) ABOVE, THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH TRANCHE A LENDER OF THE CONTENTS THEREOF AND SUCH NOTICE
SHALL NOT THEREAFTER BE REVOCABLE BY THE BORROWER. IF THE BORROWER FAILS TO
DELIVER A TIMELY NOTICE OF INTEREST RATE ELECTION TO THE ADMINISTRATIVE AGENT
FOR ANY EURO-DOLLAR LOANS, SUCH LOANS SHALL BE CONVERTED INTO BASE RATE LOANS ON
THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD APPLICABLE THERETO.


SECTION 2.11.             PREPAYMENTS.  (A)  SUBJECT IN THE CASE OF ANY
EURO-DOLLAR LOANS TO SECTION 2.13 AND TO SECTION 2.11(B), THE BORROWER MAY AT
ANY TIME AFTER THE SECOND ANNIVERSARY OF THE CLOSING DATE AND (I) UPON AT LEAST
ONE DOMESTIC BUSINESS DAY’S NOTICE TO THE ADMINISTRATIVE AGENT, PREPAY ANY BASE
RATE LOANS OR (II) UPON THREE EURO-DOLLAR BUSINESS DAYS’ NOTICE TO THE
ADMINISTRATIVE AGENT, PREPAY ANY EURO-DOLLAR LOANS, IN EACH CASE IN WHOLE AT ANY
TIME, OR FROM TIME TO TIME IN PART IN AMOUNTS AGGREGATING $25,000,000 OR ANY
LARGER MULTIPLE OF $5,000,000 BY PAYING THE PRINCIPAL AMOUNT TO BE PREPAID
TOGETHER WITH ACCRUED INTEREST THEREON TO THE DATE OF PREPAYMENT.  SUBJECT TO
SECTION 2.11(C), THE BORROWER MAY, AT ANY TIME UPON AT LEAST THREE DOMESTIC
BUSINESS DAYS’ NOTICE TO THE ADMINISTRATIVE AGENT, PREPAY TRANCHE B LOANS.  ALL
PREPAYMENTS WITHIN A CLASS OF LOANS SHALL BE MADE ON A PRO RATA BASIS.


(B)           IF THE BORROWER ELECTS PREPAYMENT OF TRANCHE A LOANS PURSUANT TO
THIS SECTION 2.11, THEN THE BORROWER SHALL PAY TO THE TRANCHE A LENDERS THAT
HOLD TRANCHE A LOANS, A PREPAYMENT PREMIUM EQUAL TO (I) IF SUCH PREPAYMENT
OCCURS ON OR PRIOR TO DECEMBER 31, 2005, 3% OF THE PRINCIPAL AMOUNT OF SUCH
TRANCHE A LOANS BEING SO PREPAID OR REPAID OR (II) IF SUCH PREPAYMENT OCCURS ON
OR AFTER JANUARY 1, 2006 AND ON OR PRIOR TO JUNE 30, 2006, 2% OF THE PRINCIPAL
AMOUNT OF SUCH TRANCHE A LOANS BEING SO PREPAID OR REPAID OR (III) IF SUCH
PREPAYMENT OCCURS ON OR AFTER JULY 1, 2006 AND ON OR PRIOR TO DECEMBER 31, 2006,
1.5% OF THE PRINCIPAL AMOUNT OF SUCH TRANCHE A LOANS BEING SO PREPAID OR REPAID.


(C)           IF THE BORROWER ELECTS PREPAYMENT OF ANY TRANCHE B LOAN PURSUANT
TO THIS SECTION 2.11, THE BORROWER SHALL PAY TO THE TRANCHE B LENDERS THAT HOLD
TRANCHE B LOANS, A PREPAYMENT PREMIUM EQUAL TO THE PRESENT VALUE, AS DETERMINED
BY THE ADMINISTRATIVE AGENT, OF ALL REQUIRED INTEREST PAYMENTS DUE ON SUCH
TRANCHE B LOANS THROUGH JUNE 30, 2010 (EXCLUDING ACCRUED INTEREST), DISCOUNTED
TO THE DATE OF PREPAYMENT ON A QUARTERLY BASIS (ASSUMING A 360-DAY YEAR AND
ACTUAL DAYS ELAPSED) AT THE TREASURY RATE.


(D)           UPON RECEIPT OF A NOTICE OF PREPAYMENT PURSUANT TO THIS SECTION,
THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE CONTENTS
THEREOF AND OF SUCH LENDER’S RATABLE SHARE OF SUCH PREPAYMENT AND SUCH NOTICE
SHALL NOT THEREAFTER BE REVOCABLE BY THE BORROWER.


SECTION 2.12.             GENERAL PROVISIONS AS TO PAYMENTS.  (A)  THE BORROWER
SHALL MAKE EACH PAYMENT OF PRINCIPAL OF, AND INTEREST ON, THE LOANS AND OF FEES
AND OTHER AMOUNTS PAYABLE HEREUNDER, NOT LATER THAN 12:00 NOON (NEW YORK CITY
TIME) ON THE DATE WHEN DUE, IN IMMEDIATELY AVAILABLE FUNDS IN NEW YORK CITY,
WITHOUT OFF SET OR COUNTERCLAIM, TO THE ADMINISTRATIVE AGENT AT ITS ADDRESS
REFERRED TO IN SECTION 10.01.  THE ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE
TO EACH LENDER ITS RATABLE SHARE OF EACH SUCH PAYMENT RECEIVED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS. WHENEVER ANY PAYMENT OF
PRINCIPAL OF, OR INTEREST ON, THE BASE RATE LOANS, TRANCHE B LOANS, OR OF FEES
OR OTHER AMOUNTS PAYABLE HEREUNDER SHALL BE DUE


17

--------------------------------------------------------------------------------



 


ON A DAY WHICH IS NOT A DOMESTIC BUSINESS DAY, THE DATE FOR PAYMENT THEREOF
SHALL BE EXTENDED TO THE NEXT SUCCEEDING DOMESTIC BUSINESS DAY.  WHENEVER ANY
PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE EURO-DOLLAR LOANS SHALL BE DUE ON A
DAY WHICH IS NOT A EURO-DOLLAR BUSINESS DAY, THE DATE FOR PAYMENT THEREOF SHALL
BE EXTENDED TO THE NEXT SUCCEEDING EURO-DOLLAR BUSINESS DAY UNLESS SUCH
EURO-DOLLAR BUSINESS DAY FALLS IN ANOTHER CALENDAR MONTH, IN WHICH CASE THE DATE
FOR PAYMENT THEREOF SHALL BE THE NEXT PRECEDING EURO-DOLLAR BUSINESS DAY.


(B)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE FROM THE BORROWER TO
THE LENDERS HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT IN FULL, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT IN FULL
TO THE ADMINISTRATIVE AGENT ON SUCH DATE AND THE ADMINISTRATIVE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED TO EACH LENDER ON SUCH
DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH LENDER.  IF AND TO THE
EXTENT THAT THE BORROWER SHALL NOT HAVE SO MADE SUCH PAYMENT, EACH LENDER SHALL
REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH AMOUNT DISTRIBUTED TO
SUCH LENDER TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH
AMOUNT IS DISTRIBUTED TO SUCH LENDER UNTIL THE DATE SUCH LENDER REPAYS SUCH
AMOUNT TO THE ADMINISTRATIVE AGENT, AT THE FEDERAL FUNDS RATE.


SECTION 2.13.             FUNDING LOSSES.  IF THE BORROWER MAKES ANY PAYMENT OF
PRINCIPAL WITH RESPECT TO ANY EURO-DOLLAR LOAN OR ANY EURO-DOLLAR LOAN IS
CONVERTED TO A BASE RATE LOAN (PURSUANT TO ARTICLE 2, 6 OR 8 OR OTHERWISE) ON
ANY DAY OTHER THAN THE LAST DAY OF AN INTEREST PERIOD APPLICABLE THERETO, OR THE
LAST DAY OF AN APPLICABLE PERIOD FIXED PURSUANT TO SECTION 2.07(B), OR IF THE
BORROWER FAILS TO BORROW, CONVERT, CONTINUE OR PREPAY ANY EURO-DOLLAR LOANS
AFTER NOTICE HAS BEEN GIVEN TO ANY LENDER IN ACCORDANCE WITH SECTIONS 3 OR
2.11(A) THE BORROWER SHALL REIMBURSE EACH LENDER WITHIN 15 DAYS AFTER WRITTEN
DEMAND FOR ANY RESULTING LOSS OR EXPENSE INCURRED BY IT (OR BY AN EXISTING OR
PROSPECTIVE PARTICIPANT IN THE RELATED LOAN), INCLUDING (WITHOUT LIMITATION) ANY
LOSS INCURRED IN OBTAINING, LIQUIDATING OR EMPLOYING DEPOSITS FROM THIRD
PARTIES, BUT EXCLUDING LOSS OF MARGIN FOR THE PERIOD AFTER ANY SUCH PAYMENT OR
CONVERSION OR FAILURE TO BORROW OR PREPAY, PROVIDED THAT SUCH LENDER SHALL HAVE
DELIVERED TO THE BORROWER A CERTIFICATE AS TO THE AMOUNT OF SUCH LOSS OR
EXPENSE, WHICH CERTIFICATE SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.
ANY LENDER REQUESTING COMPENSATION PURSUANT TO THIS SECTION 2.13 SHALL NOTIFY
THE BORROWER OF SUCH REQUEST ON OR BEFORE THE DATE THAT IS THREE EURO-DOLLAR
BUSINESS DAYS AFTER THE EVENT GIVING RISE TO SUCH REQUEST.


SECTION 2.14.             COMPUTATION OF INTEREST AND FEES.  INTEREST ON THE
TRANCHE A LOANS BASED ON THE BASE RATE HEREUNDER SHALL BE COMPUTED ON THE BASIS
OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR) AND PAID FOR THE ACTUAL
NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY). 
INTEREST ON THE TRANCHE A LOANS WHICH ARE EURO-DOLLAR LOANS AND INTEREST ON THE
TRANCHE B LOANS SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND PAID
FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE
LAST DAY).


18

--------------------------------------------------------------------------------



 


ARTICLE 3

CONDITIONS


SECTION 3.01.             CLOSING.  THE CLOSING HEREUNDER SHALL OCCUR UPON
RECEIPT BY THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) OF THE FOLLOWING (IN THE
CASE OF ANY DOCUMENT, DATED THE CLOSING DATE UNLESS OTHERWISE INDICATED):

(a)           duly executed counterparts hereof signed by each of the Borrower,
the Lenders and the Agents (or, in the case of any party as to which an executed
counterpart shall not have been received, written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page) that such party has signed a counterpart hereof);

(b)           a duly executed Note for the account of each Lender requesting a
Note dated on or before the Closing Date complying with the provisions of
Section 2.05;

(c)           opinions of O’Melveny & Myers LLP, special counsel to the
Borrower, Richard Baer, general counsel of the Borrower, and Hogan & Hartson
LLP, regulatory counsel to the Borrower, covering the matters set forth in
Exhibit D-1, D-2 and D-3 hereto, respectively;

(d)           certified copies of the charter and by-laws (or equivalent
documents) of the Borrower, a long-form certificate of good standing for the
Borrower from the office of the Secretary of State of the State of Colorado and
certified copies of all corporate authority for the Borrower (including, without
limitation, board of director resolutions and evidence of the incumbency,
including specimen signatures, of officers) with respect to the execution,
delivery and performance of this Agreement and the Notes (and the Administrative
Agent and each Lender may conclusively rely on such certificate until it
receives notice in writing from the Borrower to the contrary); and

(e)           evidence satisfactory to the Administrative Agent of the payment
of all fees and other amounts payable to the Administrative Agent by the
Borrower for the account of the Lenders or the Administrative Agent on or prior
to the Closing Date.


SECTION 3.02.             THE BORROWING DATE.  THE OBLIGATION OF ANY LENDER TO
MAKE A LOAN ON THE BORROWING DATE IS SUBJECT TO THE SATISFACTION OF THE
FOLLOWING CONDITIONS:

(a)           the fact that the Closing Date shall have occurred on or prior to
June 30, 2003;

(b)           the fact that the Borrowing Date shall occur on or prior to June
30, 2003 and on or after the Closing Date;

(c)           receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.02;

19

--------------------------------------------------------------------------------


 

(d)           the fact that, immediately before and after such Borrowing, no
Default or Event of Default shall have occurred and be continuing;

(e)           the fact that the representations and warranties of the Borrower
contained in the Loan Documents shall be true (or, with respect to any
representation and warranty which is not qualified by materiality or Material
Adverse Change, shall be true in all material respects) on and as of the
Borrowing Date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true (or, with respect to any such representation and
warranty which is not qualified by materiality or Material Adverse Change, shall
be true in all material respects) on and as of such earlier date;

(f)            the fact there shall not have been a Material Adverse Change
since March 31, 2002, except as set forth in the Supplemental Information; and

(g)           receipt by the Administrative Agent of an officer’s certificate
certifying as to clauses (d) through (f) of this Section.


ARTICLE 4

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants that:


SECTION 4.01.             CORPORATE EXISTENCE AND POWER.  THE BORROWER IS A
CORPORATION DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF ITS INCORPORATION, AND HAS ALL CORPORATE POWERS AND ALL
MATERIAL GOVERNMENTAL LICENSES, AUTHORIZATIONS, QUALIFICATIONS, CONSENTS AND
APPROVALS REQUIRED TO CARRY ON ITS BUSINESS AS NOW CONDUCTED, EXCEPT AS WOULD
NOT RESULT IN A MATERIAL ADVERSE CHANGE.


SECTION 4.02.             CORPORATE AND GOVERNMENTAL AUTHORIZATION; NO
CONTRAVENTION.  (A)  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF
EACH LOAN DOCUMENT TO WHICH IT IS A PARTY ARE WITHIN THE BORROWER’S CORPORATE
POWERS, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION, REQUIRE NO
ACTION BY OR IN RESPECT OF, OR FILING WITH, ANY GOVERNMENTAL BODY, AGENCY OR
OFFICIAL,  AND DO NOT CONTRAVENE, OR CONSTITUTE A DEFAULT UNDER, ANY PROVISION
OF APPLICABLE LAW OR REGULATION OR OF THE CERTIFICATE OF INCORPORATION OR
BY-LAWS OF SUCH PERSON OR OF ANY MATERIAL CONTRACT, JUDGMENT, INJUNCTION, ORDER,
DECREE OR OTHER INSTRUMENT BINDING UPON THE BORROWER OR ANY OF ITS SUBSIDIARIES
OR SUCH PERSON OR ANY SIGNIFICANT SUBSIDIARY OR RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN ON ANY MATERIAL ASSET OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR SUCH PERSON OR ANY SIGNIFICANT SUBSIDIARY.


(B)           NEITHER THE BORROWER NOR ANY SIGNIFICANT SUBSIDIARY IS (I) IN
VIOLATION OF ITS CERTIFICATE OF INCORPORATION OR BYLAWS (OR SIMILAR
ORGANIZATIONAL DOCUMENTS), (II) EXCEPT AS SET FORTH IN THE SUPPLEMENTAL
INFORMATION, IN VIOLATION OF ANY REQUIREMENT OF LAW, EXCEPT, IN EACH CASE, FOR
SUCH VIOLATIONS WHICH WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN A
MATERIAL ADVERSE CHANGE, OR (III) IN DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF
ANY MATERIAL CONTRACT OR MATERIAL LICENSES, PERMITS, FRANCHISES OR OTHER
GOVERNMENTAL AUTHORIZATIONS OR CONSENTS AND APPROVALS NECESSARY FOR THE CONDUCT
OF THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES, TAKEN AS A


20

--------------------------------------------------------------------------------



 


WHOLE (“MATERIAL PERMITS”), EXCEPT IN EACH CASE FOR SUCH DEFAULTS WHICH WOULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN A MATERIAL ADVERSE CHANGE.  ALL
OF THE MATERIAL PERMITS ARE VALID AND IN FULL FORCE AND EFFECT, EXCEPT WHERE
FAILURE TO BE IN FULL FORCE AND EFFECT WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, RESULT IN A MATERIAL ADVERSE CHANGE.  EXCEPT AS SET FORTH IN THE
SUPPLEMENTAL INFORMATION, NONE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES HAS
RECEIVED ANY NOTICE OF ANY MATERIAL PROCEEDING RELATING TO THE REVOCATION OR
MODIFICATION OF ANY SUCH MATERIAL PERMIT, EXCEPT WHERE SUCH REVOCATION OR
MODIFICATION WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN A MATERIAL
ADVERSE CHANGE.


(C)           ANY NECESSARY GOVERNMENTAL AND THIRD PARTY APPROVALS OR CONSENTS
TO THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN OBTAINED AND ARE IN EFFECT
(WITHOUT THE IMPOSITION OF ANY MATERIALLY BURDENSOME CONDITION OR QUALIFICATION
IN THE REASONABLE JUDGMENT OF THE LEAD ARRANGERS AND ADMINISTRATIVE AGENT) AND
THERE IS NO GOVERNMENTAL OR JUDICIAL ACTION, ACTUAL OR THREATENED, THAT HAS OR
COULD HAVE A REASONABLE LIKELIHOOD OF RESTRAINING, PREVENTING OR IMPOSING
MATERIALLY BURDENSOME OR MATERIALLY ADVERSE CONDITIONS ON ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


SECTION 4.03.             BINDING EFFECT.  EACH LOAN DOCUMENT (OTHER THAN THE
NOTES) CONSTITUTES A VALID AND BINDING AGREEMENT OF THE BORROWER, AND THE NOTES,
WHEN EXECUTED AND DELIVERED IN ACCORDANCE WITH THIS AGREEMENT, WILL CONSTITUTE
VALID AND BINDING OBLIGATIONS OF THE BORROWER, IN EACH CASE ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS EXCEPT AS THE SAME MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
PRINCIPLES OF EQUITY.


SECTION 4.04.             FINANCIAL INFORMATION.  (A)  THERE HAS BEEN NO
MATERIAL ADVERSE CHANGE WITH RESPECT TO THE BORROWER AND THE CONSOLIDATED
SUBSIDIARIES, CONSIDERED AS A WHOLE, SINCE MARCH 31, 2002, EXCEPT AS SET FORTH
IN THE SUPPLEMENTAL INFORMATION.


(B)           THE DEBT CAPITALIZATION OF THE BORROWER AND THE CONSOLIDATED
SUBSIDIARIES DESCRIBED IN THE SUPPLEMENTAL INFORMATION IS TRUE AND CORRECT IN
ALL MATERIAL RESPECTS AS OF ITS DATE.


(C)           EXCEPT, IN EACH CASE, (I) AS SET FORTH IN THE SUPPLEMENTAL
INFORMATION, (II) SUCH ADJUSTMENTS MADE IN CONNECTION WITH THE RESTATEMENTS AND
RE-AUDITS DESCRIBED IN THE SUPPLEMENTAL INFORMATION, AND (III) FOR CHANGES
RESULTING FROM AUDIT AND YEAR-END ADJUSTMENTS AND THE LACK OF FOOTNOTES THAT
ORDINARILY ACCOMPANY SUCH INFORMATION, THE CONSOLIDATED STATEMENT OF INFORMATION
FOR THE QUARTERS ENDED MARCH 31, 2002 AND MARCH 31, 2003, AS SET FORTH IN THE
SUPPLEMENTAL INFORMATION, FAIRLY PRESENT, IN ALL MATERIAL RESPECTS, THE RESULTS
OF OPERATIONS AND CASH FLOWS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES
FOR SUCH PERIODS.


SECTION 4.05.             LITIGATION.  EXCEPT AS DISCLOSED IN THE SUPPLEMENTAL
INFORMATION AND AS SPECIFICALLY IDENTIFIED IN SCHEDULE 4.05, THERE IS NO ACTION,
SUIT OR PROCEEDING PENDING, OR TO THE KNOWLEDGE OF THE BORROWER THREATENED,
AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES BEFORE ANY COURT OR ARBITRATOR
OR ANY GOVERNMENTAL BODY, AGENCY OR OFFICIAL WHICH WOULD RESULT IN A MATERIAL
ADVERSE CHANGE.


21

--------------------------------------------------------------------------------



 


SECTION 4.06.             COMPLIANCE WITH ERISA.  EACH MEMBER OF THE ERISA GROUP
HAS FULFILLED ITS OBLIGATIONS UNDER THE MINIMUM FUNDING STANDARDS OF ERISA AND
THE INTERNAL REVENUE CODE WITH RESPECT TO EACH PLAN AND IS IN COMPLIANCE IN ALL
RESPECTS WITH THE PRESENTLY APPLICABLE PROVISIONS OF ERISA AND THE INTERNAL
REVENUE CODE WITH RESPECT TO EACH PLAN, EXCEPT WHERE FAILURE TO COMPLY WOULD NOT
HAVE A MATERIAL ADVERSE EFFECT ON THE CONSOLIDATED FINANCIAL POSITION OR
CONSOLIDATED RESULTS OF OPERATIONS OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES, CONSIDERED AS A WHOLE.  NO MEMBER OF THE ERISA GROUP HAS
(I) SOUGHT A WAIVER OF THE MINIMUM FUNDING STANDARD UNDER SECTION 412 OF THE
INTERNAL REVENUE CODE IN RESPECT OF ANY PLAN, (II) FAILED TO MAKE ANY
CONTRIBUTION OR PAYMENT TO ANY PLAN OR MULTIEMPLOYER PLAN OR IN RESPECT OF ANY
BENEFIT ARRANGEMENT, OR MADE ANY AMENDMENT TO ANY PLAN OR BENEFIT ARRANGEMENT,
IN EITHER CASE WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN
THE IMPOSITION OF A LIEN OR THE POSTING OF A BOND OR OTHER SECURITY UNDER ERISA
OR THE INTERNAL REVENUE CODE OR (III) INCURRED ANY LIABILITY UNDER TITLE IV OF
ERISA OTHER THAN A LIABILITY TO THE PBGC FOR PREMIUMS UNDER SECTION 4007 OF
ERISA.


SECTION 4.07.             ENVIRONMENTAL MATTERS.  (A)  THE OPERATIONS OF THE
BORROWER AND EACH OF ITS SUBSIDIARIES COMPLY IN ALL RESPECTS WITH ALL
ENVIRONMENTAL LAWS, EXCEPT SUCH NON-COMPLIANCE WHICH WOULD NOT RESULT IN A
MATERIAL ADVERSE CHANGE.


(B)           EXCEPT AS SPECIFICALLY IDENTIFIED IN SCHEDULE 4.07, THE BORROWER
AND EACH OF ITS SUBSIDIARIES HAVE OBTAINED ALL MATERIAL LICENSES, PERMITS,
AUTHORIZATIONS AND REGISTRATIONS REQUIRED UNDER ANY ENVIRONMENTAL LAWS
(“ENVIRONMENTAL PERMITS”) NECESSARY FOR THEIR RESPECTIVE OPERATIONS, AND ALL
SUCH ENVIRONMENTAL PERMITS ARE IN GOOD STANDING, AND THE BORROWER AND EACH OF
ITS SUBSIDIARIES IS IN COMPLIANCE WITH ALL MATERIAL TERMS AND CONDITIONS OF SUCH
ENVIRONMENTAL PERMITS.


(C)           EXCEPT AS SPECIFICALLY IDENTIFIED IN SCHEDULE 4.07, THERE ARE
NEITHER ANY CONDITIONS OR CIRCUMSTANCES KNOWN TO THE BORROWER WHICH MAY GIVE
RISE TO ANY CLAIMS OR LIABILITIES RESPECTING ANY ENVIRONMENTAL LAWS OR HAZARDOUS
SUBSTANCES ARISING FROM THE OPERATIONS OF THE BORROWER OR ITS SUBSIDIARIES
(INCLUDING, WITHOUT LIMITATION, OFF-SITE LIABILITIES), NOR ANY ADDITIONAL COSTS
OF COMPLIANCE WITH ENVIRONMENTAL LAWS, WHICH COLLECTIVELY HAVE AN AGGREGATE
POTENTIAL LIABILITY IN EXCESS OF $50,000,000.


SECTION 4.08.             TAXES.  UNITED STATES FEDERAL INCOME TAX RETURNS OF
THE BORROWER AND ITS SUBSIDIARIES HAVE BEEN EXAMINED AND CLOSED THROUGH THE
FISCAL YEAR ENDED DECEMBER 31, 1992. THE BORROWER AND ITS SUBSIDIARIES HAVE
FILED ALL UNITED STATES FEDERAL INCOME TAX RETURNS AND ALL OTHER MATERIAL TAX
RETURNS WHICH ARE REQUIRED TO BE FILED BY THEM AND HAVE PAID ALL TAXES DUE
PURSUANT TO SUCH RETURNS OR PURSUANT TO ANY ASSESSMENT RECEIVED BY THE BORROWER
OR ANY SUBSIDIARY, EXCEPT FOR TAXES THE AMOUNT, APPLICABILITY OR VALIDITY OF
WHICH IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS.  THE CHARGES,
ACCRUALS AND RESERVES ON THE BOOKS OF THE BORROWER AND ITS SUBSIDIARIES IN
RESPECT OF TAXES OR OTHER GOVERNMENTAL CHARGES ARE, IN THE OPINION OF THE
BORROWER, ADEQUATE.


SECTION 4.09.             SUBSIDIARIES.  EACH OF THE BORROWERS’ SIGNIFICANT
SUBSIDIARIES IS A CORPORATION DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF ITS JURISDICTION OF INCORPORATION, AND HAS ALL
CORPORATE POWERS AND ALL MATERIAL GOVERNMENTAL LICENSES,


 


22

--------------------------------------------------------------------------------



 


AUTHORIZATIONS, QUALIFICATIONS, CONSENTS AND APPROVALS REQUIRED TO CARRY ON ITS
BUSINESS AS NOW CONDUCTED.


SECTION 4.10.             NOT AN INVESTMENT COMPANY.  THE BORROWER IS NOT AN
“INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.


SECTION 4.11.             FULL DISCLOSURE.  ALL WRITTEN INFORMATION, INCLUDING
THE SUPPLEMENTAL INFORMATION, HERETOFORE FURNISHED BY THE BORROWER TO THE AGENTS
(OR ANY OF THEIR AFFILIATES) FOR DISTRIBUTION TO LENDERS REGARDING BORROWER AND
ITS SUBSIDIARIES FOR PURPOSES OF OR IN CONNECTION WITH THE LOAN DOCUMENTS OR ANY
TRANSACTION CONTEMPLATED HEREBY IS, AND ALL SUCH INFORMATION HEREAFTER FURNISHED
BY THE BORROWER TO THE AGENTS FOR DISTRIBUTION TO LENDERS REGARDING THE BORROWER
AND ITS SUBSIDIARIES TAKEN AS A WHOLE WILL BE, TRUE AND ACCURATE IN ALL MATERIAL
RESPECTS ON THE DATE AS OF WHICH SUCH INFORMATION IS STATED OR CERTIFIED, IN
EACH CASE IN LIGHT OF THE CIRCUMSTANCES IN WHICH THE SAME WERE MADE AND, IN THE
CASE OF ANY FINANCIAL INFORMATION, IS SUBJECT TO CHANGES RESULTING FROM AUDIT
AND YEAR-END ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES AND INCLUDES INFORMATION
FROM PERIODS THAT ARE UNDER REVIEW FOR RESTATEMENT AND RE-AUDIT, ALL AS
DESCRIBED IN THE SUPPLEMENTAL INFORMATION.


ARTICLE 5

COVENANTS

The Borrower agrees that, so long as any Lender has any Commitment hereunder or
any Loan or any other amount payable under any Loan Document remains unpaid:


SECTION 5.01.             INFORMATION.  THE BORROWER WILL DELIVER TO THE
ADMINISTRATIVE AGENT FOR DISTRIBUTION TO EACH OF THE LENDERS

(a)           as soon as available and in any event within 90 days after the end
of each fiscal year of the Borrower, commencing with the fiscal year ending
December 31, 2003, an audited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such fiscal year and the related
audited consolidated statements of income and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on in a manner acceptable to the Securities and
Exchange Commission by KPMG or other independent public accountants of
nationally recognized standing; provided that (1) with respect to any set of
financial statements required of the Borrower to be delivered pursuant to this
subsection (a) prior to the Restatement Date, the Borrower shall only be
required to deliver copies of the financial information concerning the Borrower
and its Consolidated Subsidiaries when and if delivered to the lenders under the
ARCA, provided that no Lender shall be entitled to receive material non-public
information unless it has notified the Administrative Agent in writing of its
willingness to do so and (2) following the Restatement Date, the distribution of
such information shall not be required if available on the EDGAR system of the
Securities and Exchange Commission;

(b)           as soon as available and in any event within 50 days after the end
of each of the first three quarters of each fiscal year of the Borrower
(beginning with the fiscal

23

--------------------------------------------------------------------------------


 

quarter ended June 30, 2003 if the Restatement Date has occurred by such date),
a consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
as of the end of such quarter and the related consolidated statements of income
and cash flows for such quarter and for the portion of the Borrower’s fiscal
year ended at the end of such quarter, setting forth in the case of such
statements of income and cash flows in comparative form the figures for the
corresponding quarter and the corresponding portion of the Borrower’s previous
fiscal year, all certified (subject to year-end adjustments) as to fairness of
presentation, generally accepted accounting principles and consistency by the
chief financial officer or the chief accounting officer of the Borrower;
provided that (1) with respect to any set of financial statements required of
the Borrower to be delivered pursuant to this subsection (b) prior to the
Restatement Date (provided that the Borrower shall only be required to deliver
the following information on or after September 30, 2003 if the Restatement Date
has not occurred by such date), the Borrower shall be required to deliver copies
of the financial information concerning the Borrower and its Consolidated
Subsidiaries when and if delivered to the lenders under the ARCA, provided that
no Lender shall be entitled to receive material non-public information unless it
has notified the Administrative Agent in writing of its willingness to do so and
(2) following the Restatement Date, the distribution of such information shall
not be required if available on the EDGAR system of the Securities and Exchange
Commission;

(c)           no later than 90 days after the end of each fiscal year of the
Borrower, a certificate of the chief financial officer (or such officer’s
designee, designated in writing by such officer) or the chief accounting officer
of the Borrower stating whether any Default exists on the date of such
certificate and, if any Default then exists, setting forth the details thereof
and the action which the Borrower is taking or proposes to take with respect
thereto;

(d)           within five Domestic Business Days after any treasurer or
assistant treasurer of the Borrower obtains knowledge of any Default, if such
Default is then continuing, a certificate of the chief financial officer or the
chief accounting officer of the Borrower setting forth the details thereof and
the action which the Borrower is taking or proposes to take with respect
thereto;

(e)           to the extent not available on the EDGAR system of the Securities
and Exchange Commission, promptly upon the mailing thereof to the security
holders of the Company generally, copies of all financial statements, reports
and proxy statements so mailed;

(f)            to the extent not available on the EDGAR system of the Securities
and Exchange Commission, promptly upon the filing thereof, copies of all reports
on Forms 10–K, 10–Q and 8–K (or their equivalents) (other than any amendment on
Form 8–K the sole purpose of which is to report matters subject in their
entirety to a press release) which the Borrower shall have filed with the
Securities and Exchange Commission;

(g)           if and when any member of the ERISA Group (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in Section 4043
of ERISA)

24

--------------------------------------------------------------------------------


 

with respect to any Plan which might constitute grounds for a termination of
such Plan under Title IV of ERISA, or knows that the plan administrator of any
Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement, in either case which has resulted or could reasonably be expected
to result in the imposition of a Lien or the posting of a bond or other
security, a certificate of the chief financial officer or the chief accounting
officer of the Borrower setting forth details as to such occurrence and action,
if any, which the Borrower or applicable member of the ERISA Group is required
or proposes to take; and

(h)           as soon as available, the restated consolidated financial
statements of the Borrower, for any date, or any period, ended prior to the
Closing Date, such statements to be audited by KPMG (but only if they relate to
a period with respect to which audited financial statements have been previously
issued) and to be reported on by KPMG in a manner acceptable to the Securities
and Exchange Commission.

Information required to be delivered pursuant to clauses 5.01(a), (b), (e) or
(f) above shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Lenders that such information has been posted on
the Company’s website on the Internet at the website address listed on the
signature pages hereof, at sec.gov/edaux/searches.htm or at another website
identified in such notice and accessible by the Lenders without charge.


SECTION 5.02.             MAINTENANCE OF PROPERTY; INSURANCE.  (A)  THE BORROWER
WILL KEEP, AND WILL CASE EACH OF ITS SIGNIFICANT SUBSIDIARIES TO KEEP, ALL
PROPERTY USEFUL AND NECESSARY IN ITS BUSINESS IN GOOD WORKING ORDER AND
CONDITION, ORDINARY WEAR AND TEAR EXCEPTED.


(B)           THE BORROWER WILL MAINTAIN, AND WILL CAUSE EACH OF ITS SIGNIFICANT
SUBSIDIARIES TO MAINTAIN (EITHER IN THE NAME OF THE BORROWER OR IN SUCH
SIGNIFICANT SUBSIDIARY’S OWN NAME), WITH FINANCIALLY SOUND AND RESPONSIBLE
INSURANCE COMPANIES, INSURANCE ON ALL THEIR RESPECTIVE PROPERTIES IN AT LEAST
SUCH AMOUNTS AND AGAINST AT LEAST SUCH RISKS (AND WITH SUCH RISK RETENTION) AS
ARE USUALLY INSURED AGAINST IN THE SAME GENERAL AREA BY COMPANIES OF ESTABLISHED
REPUTE ENGAGED IN THE SAME OR A SIMILAR BUSINESS; PROVIDED THAT IN LIEU OF ANY
SUCH INSURANCE, THE BORROWER AND ANY OF ITS SIGNIFICANT SUBSIDIARIES MAY
MAINTAIN WITH ITS AFFILIATES A SYSTEM OR SYSTEMS OF SELF-INSURANCE AND
REINSURANCE WHICH WILL ACCORD WITH SOUND PRACTICES OF SIMILARLY SITUATED
CORPORATIONS MAINTAINING SUCH SYSTEMS AND WITH RESPECT TO WHICH THE BORROWER OR
SUCH SIGNIFICANT SUBSIDIARY (OR SUCH AFFILIATE) WILL MAINTAIN ADEQUATE INSURANCE
RESERVES, ALL IN


25

--------------------------------------------------------------------------------



 


ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND IN ACCORDANCE WITH
SOUND INSURANCE PRINCIPLES AND PRACTICE.


SECTION 5.03.             MAINTENANCE OF EXISTENCE.  THE BORROWER WILL, AND WILL
CAUSE EACH OF ITS SIGNIFICANT SUBSIDIARIES TO, PRESERVE, RENEW AND KEEP IN FULL
FORCE AND EFFECT THEIR RESPECTIVE CORPORATE EXISTENCE AND THEIR RESPECTIVE
MATERIAL RIGHTS, PRIVILEGES, FRANCHISES AND LICENSES NECESSARY OR DESIRABLE IN
THE NORMAL CONDUCT OF BUSINESS; PROVIDED THAT THE FAILURE OF THE BORROWER OR ITS
AFFILIATES TO REMAIN CURRENT WITH FILINGS WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION AND SIMILAR INFORMATION DISCLOSURES, AND ANY ADMINISTRATIVE
AND PROCEDURAL ACTIONS OR CONSEQUENCES AS RESULT THEREOF (INCLUDING DELISTING OF
SECURITIES OF THE BORROWER OR ANY OF ITS AFFILIATES FROM TRADING EXCHANGES, IN
EACH CASE RESULTING FROM THE RESTATEMENT OR RE-AUDIT OF FINANCIAL INFORMATION AS
DESCRIBED IN THE SUPPLEMENTAL INFORMATION, SHALL NOT CONSTITUTE A BREACH OR
VIOLATION HEREUNDER).


SECTION 5.04.             COMPLIANCE WITH LAWS.  THE BORROWER WILL COMPLY, AND
WILL CAUSE EACH OF ITS SIGNIFICANT SUBSIDIARIES TO COMPLY, IN ALL MATERIAL
RESPECTS WITH ALL REQUIREMENTS OF LAW, EXCEPT WHERE THE NECESSITY OF COMPLIANCE
THEREWITH IS CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH
ADEQUATE RESERVES OR OTHER PROVISION IN CONFORMITY WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES HAVE BEEN ESTABLISHED; PROVIDED THAT THE FAILURE OF THE
BORROWER OR ITS AFFILIATES TO REMAIN CURRENT WITH FILINGS WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION AND SIMILAR INFORMATION DISCLOSURES, AND ANY
ADMINISTRATIVE AND PROCEDURAL ACTIONS OR CONSEQUENCES AS RESULT THEREOF
(INCLUDING DELISTING OF SECURITIES OF THE BORROWER OR ANY OF ITS AFFILIATES FROM
TRADING EXCHANGES, IN EACH CASE RESULTING FROM THE RESTATEMENT OR RE-AUDIT OF
FINANCIAL INFORMATION AS DESCRIBED IN THE SUPPLEMENTAL INFORMATION, SHALL NOT
CONSTITUTE A BREACH OR VIOLATION HEREUNDER).


SECTION 5.05.             BOOKS AND RECORDS.  THE BORROWER WILL KEEP, AND WILL
CAUSE EACH OF ITS SIGNIFICANT SUBSIDIARIES TO KEEP, PROPER BOOKS OF RECORD AND
ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES SHALL BE MADE OF ALL DEALINGS
AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES.  AFTER THE
RESTATEMENT DATE, THE BORROWER WILL MAKE ITSELF AVAILABLE FOR A CONFERENCE CALL
AFTER EACH FISCAL QUARTER TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF THE
BORROWER AND ITS SUBSIDIARIES WITH THE REPRESENTATIVES OF THE LENDERS, ALL AT
SUCH REASONABLE TIMES AS MUTUALLY AGREED UPON BETWEEN THE BORROWER AND THE
REPRESENTATIVES OF THE LENDERS AT THE REQUEST OF THE ADMINISTRATIVE AGENT (IT
BEING UNDERSTOOD THAT PUBLIC QUARTERLY CONFERENCE CALLS HELD AT SUCH DATES AND
TIMES AS DETERMINED BY THE BORROWER IN ITS SOLE DISCRETION AT WHICH THE
COMPANY’S QUARTERLY RESULTS ARE DISCUSSED SHALL SATISFY THIS COVENANT).


SECTION 5.06.             [INTENTIONALLY DELETED].

 


SECTION 5.07.             NEGATIVE PLEDGE.  IF THE BORROWER SHALL AT ANY TIME
MORTGAGE, PLEDGE OR OTHERWISE SUBJECT TO ANY LIEN THE WHOLE OR ANY PART OF ANY
PROPERTY OR ASSETS NOW OWNED OR HEREAFTER ACQUIRED BY IT, OTHER THAN PERMITTED
LIENS, THE BORROWER WILL SECURE THE LOANS, NOTES AND OTHER OBLIGATIONS OF THE
BORROWER HEREUNDER, EQUALLY AND RATABLY WITH THE DEBT OR OTHER OBLIGATIONS
SECURED BY SUCH LIEN, SO LONG AS ANY SUCH DEBT OR OTHER OBLIGATIONS SHALL BE SO
SECURED.  AS USED IN THIS AGREEMENT, “PERMITTED LIENS” MEANS ANY OF THE
FOLLOWING:

(a)           Liens existing on the Closing Date;

26

--------------------------------------------------------------------------------


 

(b)           any Lien on any asset existing at the time such asset is acquired
if not created in contemplation of such acquisition;

(c)           any Liens existing on any asset acquired, constructed or improved
after the Closing Date incurred in the ordinary course of business if such Lien
is created within 180 days of such acquisition, construction or improvement and
extends to no property or asset other than the asset so acquired, constructed or
improved and property incidental thereto;

(d)           (x) Liens incidental to the conduct of the Borrower’s business or
the ownership of its properties or otherwise incurred in the ordinary course of
business which (i) do not secure Debt, and (ii) do not in the aggregate
materially detract from the value of its assets or materially impair the use
thereof in the operation of its business, and (y) Liens not described in clause
(x) on cash and cash equivalents and securities which Liens secure any
obligation with respect to letters of credit or surety bonds, which obligation
in each case does not exceed $100,000,000;

(e)           any Liens arising out of the making of any deposit or pledge to
secure public or statutory obligations or which any Governmental Authority at
any time requires by law in order to qualify the Borrower to conduct its
business or any part thereof or in order to entitle the Borrower to maintain
self-insurance or to obtain the benefits of any law relating to workmen’s
compensation, unemployment insurance, old age pensions or other social security,
or Governmental Authority as security incident to the proper conduct of any
proceeding before such Governmental Authority;

(f)            any Liens for taxes, assessments, governmental charges, levies or
claims and similar charges either (i) not delinquent or (ii) being contested in
good faith by appropriate proceedings and as to a reserve or other appropriate
provision, if any, as shall be required in conformity with generally accepted
accounting principles shall have been made;

(g)           Liens incurred or pledges and deposits made in connection with
worker’s compensation, unemployment insurance, old-age pensions and social
security benefits or other types of public or statutory obligations or securing
the performance of bids, tenders, leases, contracts, sureties, stays, appeals,
indemnities, performance or similar bonds or public or statutory obligations of
like nature, incurred in the ordinary course of business.

(h)           materialmen’s, mechanics, repairmen’s, employees, operators’ or
other similar Liens or charges arising in the ordinary course of business
incidental to construction, maintenance or operation of any asset of the
Borrower which have not at the time been filed pursuant to law and any such
Liens and charges incidental to construction, maintenance or operation of any
asset of the Borrower, which, although filed, relate to obligations not yet due
or the payment of which is being withheld as provided by law, or to obligations
the validity of which is being contested in good faith by appropriate
proceedings;

27

--------------------------------------------------------------------------------


 

(i)            zoning restrictions, servitudes, easements, licenses,
reservations, provisions, covenants, conditions, waivers, restrictions on the
use of property or minor irregularities of title (and with respect to leasehold
interests, mortgages, obligations, Liens and other encumbrances incurred,
created assumed or permitted to exist and arising by, through or under or
asserted by a landlord or owner of the leased property, with or without consent
of the lessee) and other similar charges or encumbrances, which will not
individually or in the aggregate interfere materially and adversely with the
business of the Borrower or its Subsidiaries;

(j)            Liens created by or resulting from any litigation or proceeding
which is currently being contested in good faith by appropriate proceedings and
as to which levy and execution have been stayed and continue to be stayed or for
which the Borrower is maintaining adequate reserves or other provision in
conformity with generally accepted accounting principles;

(k)           any interest or title of a lessor in the property subject to any
lease;

(l)            Liens in connection with the securitization or factoring of the
Borrower’s or any of its Subsidiaries’ receivables in a transaction intended to
be a “true sale”; and

(m)          any Lien securing a refinancing, replacement, extension, renewal or
refunding of any Debt secured by a Lien permitted by any of the foregoing
clauses of this definition of “Permitted Liens” to the extent secured in all
material respects by the same asset or assets.

Notwithstanding the foregoing, “Permitted Liens” shall not include any Lien to
secure Debt that is required to be granted on an equal and ratable basis under
the “negative pledge”, or equivalent, provisions of a Debt instrument (including
outstanding debt securities) as a result of the creation of a Lien that itself
would constitute a “Permitted Lien.”

Subject to the effects of the provisions of Section 5.08, nothing herein
contained shall prevent any entity other than Borrower from mortgaging, pledging
or subjecting to any Lien any property or assets whether or not acquired from
the Borrower.


SECTION 5.08.             CONSOLIDATIONS, MERGERS AND SALES OF ASSETS (A)      
  (A)  THE BORROWER WILL NOT MERGE OR CONSOLIDATE WITH OR INTO ANY OTHER PERSON
(INCLUDING A SUBSIDIARY) OR DIRECTLY OR INDIRECTLY TRANSFER OR LEASE ITS
PROPERTIES AND ASSETS SUBSTANTIALLY AS AN ENTIRETY TO ANY OTHER PERSON
(INCLUDING ONE OR MORE SUBSIDIARIES), OR PERMIT ANY OF THE SUBSIDIARIES TO DO SO
(OTHER THAN TO BORROWER) IF IT WOULD CONSTITUTE ALL OR SUBSTANTIALLY ALL OF THE
PROPERTIES AND ASSETS OF THE BORROWER AND ITS SUBSIDIARIES DETERMINED ON A
CONSOLIDATED BASIS (INCLUDING A TRANSFER OF ALL OR SUBSTANTIALLY ALL OF SUCH
PROPERTIES OR ASSETS TO ONE OR MORE SUBSIDIARIES), WHETHER IN A SINGLE
TRANSACTION OR A SERIES OF RELATED TRANSACTIONS; PROVIDED THAT (I)  THE BORROWER
OR ANY SUBSIDIARY MAY MERGE OR CONSOLIDATE WITH ANOTHER PERSON (OTHER THAN
WIRELESS), OR TRANSFER OR LEASE ITS ASSETS TO ANOTHER PERSON (OTHER THAN
WIRELESS), IN A TRANSACTION IN WHICH THE SURVIVING OR TRANSFEREE ENTITY IS A
CORPORATION ORGANIZED UNDER THE LAWS OF THE UNITED STATES AND AGREES TO PERFORM
AND DISCHARGE ALL THE OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT AND UNDER
THE NOTES PURSUANT TO A WRITTEN INSTRUMENT OR INSTRUMENTS SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND COUNSEL FOR THE


28

--------------------------------------------------------------------------------



 


LENDERS IN THEIR REASONABLE DETERMINATION AND (II) AFTER GIVING EFFECT TO ANY
SUCH TRANSACTION, NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.  IN NO EVENT SHALL ANY MATERIAL ASSETS OR LIABILITY OF WIRELESS BE
TRANSFERRED TO, OR ASSUMED BY, THE BORROWER OR ANY SUBSIDIARY THAT OWNS ANY
MATERIAL ASSETS THAT WAS OWNED BY THE BORROWER AS OF THE DATE HEREOF.


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, (I) BUT SUBJECT TO THE LAST SENTENCE OF SECTION 5.08(A), THE BORROWER
MAY TRANSFER ANY OR ALL OF ITS INTERESTS IN WIRELESS TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES, AND WIRELESS MAY TRANSFER ANY OR ALL OF ITS ASSETS TO THE
COMPANY OR ANY OF ITS SUBSIDIARIES AND (II) THE BORROWER MAY CONSUMMATE A
SECURITIZATION OF ITS OR ITS SUBSIDIARIES’ RECEIVABLES, INCLUDING THE TRANSFER
OF RECEIVABLES AND RELATED RIGHTS AND ASSETS TO ANY SUBSIDIARY OR SUBSIDIARIES
FOR SUCH PURPOSE.


SECTION 5.09.             USE OF PROCEEDS.  THE PROCEEDS OF (I) THE TRANCHE A
LOANS MADE UNDER THIS AGREEMENT WILL BE USED, BY THE BORROWER TO REFINANCE
SENIOR NOTES DUE 2003 OF THE BORROWER AND (II) ANY PORTION OF THE TRANCHE A
LOANS NOT FULLY UTILIZED AS SET FORTH IN THE PRECEDING CLAUSE (I) AND THE
TRANCHE B LOANS MADE UNDER THIS AGREEMENT WILL BE USED TO FINANCE OR REFINANCE
THE COST OF CONSTRUCTION, INSTALLATION, ACQUISITION, OR IMPROVEMENT OF
TELECOMMUNICATION ASSETS OF THE BORROWER.  NONE OF SUCH PROCEEDS WILL BE USED,
DIRECTLY OR INDIRECTLY, IN VIOLATION OF ANY APPLICABLE LAW OR REGULATION, AND NO
USE OF SUCH PROCEEDS WILL INCLUDE ANY USE FOR THE PURPOSE, WHETHER IMMEDIATE,
INCIDENTAL OR ULTIMATE, OF BUYING OR CARRYING ANY MARGIN STOCK.


ARTICLE 6

DEFAULTS


SECTION 6.01.             EVENTS OF DEFAULT.  IF ONE OR MORE OF THE FOLLOWING
EVENTS SHALL HAVE OCCURRED AND BE CONTINUING:

(a)           any principal of any Loan shall not be paid when due or any
interest, any fees or any other amount payable hereunder shall not be paid
within five days of the due date thereof;

(b)           the Borrower shall fail to observe or perform any covenant or
agreement contained in any Loan Document for 90 days after the earlier of (i)
the chief executive officer’s or chief financial officer’s knowledge of such
failure or (ii) written notice thereof has been given to the Borrower by the
Administrative Agent at the request of any Lender;

(c)           any representation, warranty, certification or statement made by
the Borrower in any Loan Document or in any certificate, financial statement or
other document delivered pursuant thereto shall prove to have been incorrect in
any material respect when made (or deemed made);

(d)           the Borrower or any Significant Subsidiary shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary

29

--------------------------------------------------------------------------------


 

case or other proceeding commenced against it, or shall make a general
assignment for the benefit of creditors, or shall fail generally to pay its
debts as they become due, or shall take any corporate action to authorize or
otherwise acquiesce in any of the foregoing; or

(e)           an involuntary case or other proceeding shall be commenced against
the Borrower or any Significant Subsidiary seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Borrower or any Significant Subsidiary under
the federal bankruptcy laws as now or hereafter in effect.

then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Lenders, by notice to the Borrower terminate the Commitments and
they shall thereupon terminate, and/or (ii) if requested by Required Lenders, by
notice to the Borrower declare the Notes (together with accrued interest
thereon) to be, and the Notes shall thereupon become, immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower; provided that in the case of any of the
Events of Default specified in clause (d) or (e) above with respect to the
Borrower, without any notice to the Borrower or any other act by the
Administrative Agent or the Lenders, the Commitments shall thereupon
automatically terminate and the Notes (together with accrued interest thereon)
shall become immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.


SECTION 6.02.             NOTICE OF DEFAULT.  THE ADMINISTRATIVE AGENT SHALL
GIVE NOTICE TO THE BORROWER UNDER SECTION 6.01(B) PROMPTLY UPON BEING REQUESTED
TO DO SO BY ANY LENDER AND SHALL THEREUPON NOTIFY ALL THE LENDERS THEREOF.


ARTICLE 7

THE AGENTS


SECTION 7.01.             APPOINTMENT AND AUTHORIZATION.  EACH LENDER
IRREVOCABLY APPOINTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTION
AS ADMINISTRATIVE AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS UNDER THE LOAN
DOCUMENTS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS THEREOF,
TOGETHER WITH ALL SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO.


SECTION 7.02.             AGENTS AND AFFILIATES.  THE AGENTS AND THEIR
AFFILIATES MAY MAKE LOANS TO, ISSUE LETTERS OF CREDIT FOR THE ACCOUNT OF, ACCEPT
DEPOSITS FROM, ACQUIRE EQUITY INTERESTS IN AND GENERALLY ENGAGE IN ANY KIND OF
BANKING, TRUST, FINANCIAL ADVISORY, UNDERWRITING OR OTHER BUSINESS WITH EACH OF
THE COMPANY, BORROWER OR ANY SUBSIDIARY OR AFFILIATE OF THE BORROWER (EACH, A
“QWEST ENTITY”) AS THOUGH THE AGENTS WERE NOT THE AGENTS HEREUNDER AND WITHOUT
NOTICE TO OR CONSENT OF THE LENDERS.  THE LENDERS ACKNOWLEDGE THAT, PURSUANT TO
SUCH ACTIVITIES, THE AGENTS, OR THEIR AFFILIATES MAY RECEIVE INFORMATION
REGARDING ANY QWEST ENTITY (INCLUDING INFORMATION THAT MAY BE SUBJECT TO
CONFIDENTIALITY OBLIGATIONS IN FAVOR OF SUCH QWEST ENTITY) AND ACKNOWLEDGE THAT
THE AGENTS SHALL BE UNDER NO OBLIGATION TO PROVIDE SUCH INFORMATION TO THEM.


30

--------------------------------------------------------------------------------



 


WITH RESPECT TO ITS LOANS, THE AGENTS SHALL HAVE THE SAME RIGHTS AND POWERS
UNDER THIS AGREEMENT AS ANY OTHER LENDER AND MAY EXERCISE SUCH RIGHTS AND POWERS
AS THOUGH THEY WERE NOT THE AGENTS, AND THE TERMS “LENDER” AND “LENDERS”
INCLUDES EACH OF THE AGENTS IN ITS INDIVIDUAL CAPACITY.


SECTION 7.03.             ACTION BY AGENTS.  THE OBLIGATIONS OF THE
ADMINISTRATIVE AGENT UNDER THE LOAN DOCUMENTS ARE ONLY THOSE EXPRESSLY SET FORTH
THEREIN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE ADMINISTRATIVE
AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION WITH RESPECT TO ANY DEFAULT,
EXCEPT AS EXPRESSLY PROVIDED IN THE LOAN DOCUMENTS.  THE ADMINISTRATIVE AGENT
SHALL NOT HAVE OR BE DEEMED TO HAVE ANY FIDUCIARY RELATIONSHIP WITH ANY LENDER
OR PARTICIPANT, AND NO IMPLIED COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES,
OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS AGREEMENT OR OTHERWISE EXIST
AGAINST THE ADMINISTRATIVE AGENT.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING SENTENCE, THE USE OF THE TERM “AGENT” IN ANY LOAN DOCUMENT WITH
REFERENCE TO ANY OF THE AGENTS IS NOT INTENDED TO CONNOTE ANY FIDUCIARY OR OTHER
IMPLIED (OR EXPRESS) OBLIGATIONS ARISING UNDER AGENCY DOCTRINE OF ANY APPLICABLE
LAW. INSTEAD, SUCH TERM IS USED MERELY AS A MATTER OF MARKET CUSTOM, AND IS
INTENDED TO CREATE OR REFLECT ONLY AN ADMINISTRATIVE RELATIONSHIP BETWEEN
INDEPENDENT CONTRACTING PARTIES.


SECTION 7.04.             CONSULTATION WITH EXPERTS.  THE ADMINISTRATIVE AGENT
MAY CONSULT WITH LEGAL COUNSEL (WHO MAY BE COUNSEL FOR THE BORROWER),
INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT AND SHALL NOT BE
LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH IN
ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.


SECTION 7.05.             DELEGATION OF DUTIES.  THE ADMINISTRATIVE AGENT MAY
EXECUTE ANY OF ITS DUTIES UNDER THE LOAN DOCUMENTS BY OR THROUGH AGENTS,
EMPLOYEES OR ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO ADVICE OF COUNSEL AND
OTHER CONSULTANTS OR EXPERTS CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES. 
THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE FOR THE NEGLIGENCE OR
MISCONDUCT OF ANY AGENT OR ATTORNEY-IN-FACT THAT IT SELECTS IN THE ABSENCE OF
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


SECTION 7.06.             LIABILITY OF AGENTS.  NONE OF THE AGENTS NOR ANY OF
THEIR AFFILIATES NOR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS OR
EMPLOYEES SHALL BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT IN CONNECTION
WITH ANY LOAN DOCUMENT (I) WITH THE CONSENT OR AT THE REQUEST OF THE REQUIRED
LENDERS OR (II) IN THE ABSENCE OF ITS OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. NONE OF THE AGENTS NOR ANY OF THEIR AFFILIATES NOR ANY OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE RESPONSIBLE FOR OR
HAVE ANY DUTY TO ASCERTAIN, INQUIRE INTO OR VERIFY (I) ANY STATEMENT, WARRANTY
OR REPRESENTATION MADE IN CONNECTION WITH ANY LOAN DOCUMENT OR ANY BORROWING
HEREUNDER; (II) THE PERFORMANCE OR OBSERVANCE OF ANY OF THE COVENANTS OR
AGREEMENTS OF THE BORROWER; (III) THE SATISFACTION OF ANY CONDITION SPECIFIED IN
ARTICLE 3, EXCEPT RECEIPT OF ITEMS REQUIRED TO BE DELIVERED TO THE AGENTS; OR
(IV) THE VALIDITY, EFFECTIVENESS OR GENUINENESS OF ANY LOAN DOCUMENT OR ANY
OTHER INSTRUMENT OR WRITING FURNISHED IN CONNECTION THEREWITH. NONE OF THE
AGENTS, THEIR AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS AND
EMPLOYEES SHALL BE UNDER ANY OBLIGATION TO ANY LENDER OR PARTICIPANT TO INSPECT
THE PROPERTIES, BOOKS OR RECORDS OF ANY QWEST ENTITY. THE AGENTS SHALL NOT INCUR
ANY LIABILITY BY ACTING IN RELIANCE UPON ANY NOTICE, CONSENT, CERTIFICATE,
STATEMENT, OR OTHER WRITING (WHICH MAY BE A LENDER WIRE, TELEX OR SIMILAR
WRITING) BELIEVED BY IT TO BE GENUINE OR TO BE SIGNED BY THE PROPER PARTY OR
PARTIES.


31

--------------------------------------------------------------------------------



 


SECTION 7.07.             INDEMNIFICATION.  EACH LENDER SHALL, RATABLY IN
ACCORDANCE WITH ITS COMMITMENT, INDEMNIFY THE AGENTS, THEIR AFFILIATES AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES (TO THE EXTENT NOT
REIMBURSED BY THE BORROWER) AGAINST ANY COST, EXPENSE (INCLUDING REASONABLE
COUNSEL FEES AND DISBURSEMENTS), CLAIM, DEMAND, ACTION, LOSS OR LIABILITY
(EXCEPT SUCH AS RESULT FROM SUCH INDEMNITEES’ GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT) THAT SUCH INDEMNITEES MAY SUFFER OR INCUR IN CONNECTION WITH THE
LOAN DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY SUCH INDEMNITEES THEREUNDER. 
NO ACTION TAKEN WITH THE CONSENT OR AT THE REQUEST OF THE REQUIRED LENDERS SHALL
BE DEEMED TO CONSTITUTE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT FOR PURPOSES OF
THIS SECTION.


SECTION 7.08.             CREDIT DECISION; DISCLOSURE OF INFORMATION BY AGENTS. 
EACH LENDER ACKNOWLEDGES THAT NONE OF THE AGENTS, THEIR AFFILIATES AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES (EACH, AN “AGENT-RELATED
PERSON”) HAS MADE ANY REPRESENTATION OR WARRANTY TO IT, AND THAT NO ACT BY THE
AGENTS HEREAFTER TAKEN, INCLUDING ANY CONSENT TO AND ACCEPTANCE OF ANY
ASSIGNMENT OR REVIEW OF THE AFFAIRS OF ANY QWEST ENTITY, SHALL BE DEEMED TO
CONSTITUTE ANY REPRESENTATION OR WARRANTY BY THE AGENTS OR ANY OTHER PERSON TO
ANY LENDER AS TO ANY MATTER, INCLUDING WHETHER AGENT-RELATED PERSONS HAVE
DISCLOSED MATERIAL INFORMATION IN THEIR POSSESSION.  EACH LENDER REPRESENTS TO
THE AGENTS THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY
AGENT-RELATED PERSON AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS
DEEMED APPROPRIATE, MADE ITS OWN APPRAISAL OF AND INVESTIGATION INTO THE
BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITION AND
CREDITWORTHINESS OF THE QWEST ENTITIES, AND ALL APPLICABLE LENDER OR OTHER
REGULATORY LAWS RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY, AND MADE ITS
OWN DECISION TO ENTER INTO THIS AGREEMENT AND TO EXTEND CREDIT HEREUNDER.  EACH
LENDER ALSO REPRESENTS THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY
AGENT-RELATED PERSON AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL
DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT ANALYSIS,
APPRAISALS AND DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT,
AND TO MAKE SUCH INVESTIGATIONS AS IT DEEMS NECESSARY TO INFORM ITSELF AS TO THE
BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITION AND
CREDITWORTHINESS OF THE QWEST ENTITIES.  EXCEPT FOR THE NOTICES, REPORTS AND
OTHER DOCUMENTS EXPRESSLY REQUIRED TO BE FURNISHED TO THE LENDERS BY THE
ADMINISTRATIVE AGENT HEREIN, THE AGENTS SHALL NOT HAVE ANY DUTY OR
RESPONSIBILITY TO PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER INFORMATION
CONCERNING THE BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER
CONDITION OR CREDITWORTHINESS OF ANY OF THE QWEST ENTITIES WHICH MAY COME INTO
THE POSSESSION OF ANY AGENT-RELATED PERSON.


SECTION 7.09.             SUCCESSOR ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE
AGENT MAY RESIGN AT ANY TIME BY GIVING NOTICE THEREOF TO THE LENDERS AND THE
BORROWER.  UPON ANY SUCH RESIGNATION, THE REQUIRED LENDERS SHALL HAVE THE RIGHT
TO APPOINT A SUCCESSOR ADMINISTRATIVE AGENT (AND, SO LONG AS NO DEFAULT HAS
OCCURRED AND IS CONTINUING, WITH THE CONSENT OF THE BORROWER, SUCH CONSENT NOT
TO BE UNREASONABLY WITHHELD OR DELAYED).  IF NO SUCCESSOR ADMINISTRATIVE AGENT
SHALL HAVE BEEN SO APPOINTED BY THE REQUIRED LENDERS, AND SHALL HAVE ACCEPTED
SUCH APPOINTMENT, WITHIN 30 DAYS AFTER THE RETIRING ADMINISTRATIVE AGENT GIVES
NOTICE OF RESIGNATION, THEN THE RETIRING ADMINISTRATIVE AGENT MAY, ON BEHALF OF
THE LENDERS, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT (AND, SO LONG AS NO
DEFAULT HAS OCCURRED AND IS CONTINUING, WITH THE CONSENT OF THE BORROWER, SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED), WHICH SHALL BE A COMMERCIAL
LENDER ORGANIZED OR LICENSED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR
OF ANY STATE THEREOF AND HAVING A COMBINED CAPITAL AND SURPLUS OF AT LEAST
$400,000,000.  UPON THE ACCEPTANCE OF ITS APPOINTMENT AS ADMINISTRATIVE AGENT
HEREUNDER BY A SUCCESSOR ADMINISTRATIVE


32

--------------------------------------------------------------------------------



 


AGENT, SUCH SUCCESSOR ADMINISTRATIVE AGENT SHALL THEREUPON SUCCEED TO AND BECOME
VESTED WITH ALL THE RIGHTS AND DUTIES OF THE RETIRING ADMINISTRATIVE AGENT, AND
THE RETIRING ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND
OBLIGATIONS HEREUNDER.  AFTER ANY RETIRING ADMINISTRATIVE AGENT’S RESIGNATION
HEREUNDER AS ADMINISTRATIVE AGENT, THE PROVISIONS OF THIS ARTICLE SHALL INURE TO
ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS
ADMINISTRATIVE AGENT.  IF NO SUCCESSOR AGENT HAS ACCEPTED APPOINTMENT AS
ADMINISTRATIVE AGENT BY THE DATE WHICH IS 30 DAYS FOLLOWING A RETIRING
ADMINISTRATIVE AGENT’S NOTICE OF RESIGNATION, THE RETIRING ADMINISTRATIVE
AGENT’S RESIGNATION SHALL AT ITS ELECTION NEVERTHELESS THEREUPON BECOME
EFFECTIVE AND THE LENDERS SHALL PERFORM ALL OF THE DUTIES OF THE ADMINISTRATIVE
AGENT HEREUNDER UNTIL SUCH TIME, IF ANY, AS THE REQUIRED LENDERS APPOINT A
SUCCESSOR AGENT AS PROVIDED ABOVE.


SECTION 7.10.             ADMINISTRATIVE AGENT’S FEE.  THE BORROWER SHALL PAY TO
THE ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT FEES IN THE AMOUNTS AND AT THE
TIMES PREVIOUSLY AGREED UPON BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT.


ARTICLE 8

CHANGES IN CIRCUMSTANCES


SECTION 8.01.             BASIS FOR DETERMINING INTEREST RATE INADEQUATE OR
UNFAIR.  IF ON OR PRIOR TO THE FIRST DAY OF ANY INTEREST PERIOD FOR ANY
EURO-DOLLAR LOAN:

(a)           the Administrative Agent determines (which determination will be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted London InterBank Offered Rate for such
Interest Period, or

(b)           in the case of Euro-Dollar Loans, Lenders having 50% or more of
the aggregate amount of the Euro-Dollar Loans advise the Administrative Agent
that the Adjusted London InterBank Offered Rate as determined by the
Administrative Agent will not adequately and fairly reflect the cost to such
Lenders of funding their Euro-Dollar Loans for such Interest Period, the
Administrative Agent shall forthwith give notice thereof to the Borrower and the
Lenders, whereupon until the Administrative Agent notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Euro-Dollar Loans or to convert outstanding
Loans into Euro-Dollar Loans shall be suspended and (ii) each outstanding
Euro-Dollar Loan shall be converted into a Base Rate Loan on the last day of the
then current Interest Period applicable thereto. Unless the Borrower notifies
the Administrative Agent at least two Domestic Business Days before the date of
any Euro-Dollar Borrowing for which a Notice of Borrowing has previously been
given that it elects not to borrow on such date, such Borrowing shall instead be
made as a Base Rate Borrowing.


SECTION 8.02.             ILLEGALITY.  IF, ON OR AFTER THE DATE OF THIS
AGREEMENT, THE ADOPTION OF ANY APPLICABLE LAW, RULE OR REGULATION, OR ANY CHANGE
IN ANY APPLICABLE LAW, RULE OR REGULATION, OR ANY CHANGE IN THE INTERPRETATION
OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL LENDER OR
COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR
COMPLIANCE BY ANY LENDER (OR ITS EURO-DOLLAR LENDING OFFICE) WITH ANY REQUEST OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY,
CENTRAL LENDER OR COMPARABLE


33

--------------------------------------------------------------------------------



 


AGENCY SHALL MAKE IT UNLAWFUL OR IMPOSSIBLE FOR ANY LENDER (OR ITS EURO-DOLLAR
LENDING OFFICE) TO MAKE, MAINTAIN OR FUND ITS EURO-DOLLAR LOANS AND SUCH LENDER
SHALL SO NOTIFY THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT SHALL
FORTHWITH GIVE NOTICE THEREOF TO THE OTHER LENDERS AND THE BORROWER, WHEREUPON
UNTIL SUCH LENDER NOTIFIES THE BORROWER AND THE ADMINISTRATIVE AGENT THAT THE
CIRCUMSTANCES GIVING RISE TO SUCH SUSPENSION NO LONGER EXIST, THE OBLIGATION OF
SUCH LENDER TO MAKE EURO-DOLLAR LOANS, OR TO CONVERT OUTSTANDING LOANS INTO
EURO-DOLLAR LOANS, SHALL BE SUSPENDED. BEFORE GIVING ANY NOTICE TO THE
ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION, SUCH LENDER SHALL DESIGNATE A
DIFFERENT EURO-DOLLAR LENDING OFFICE IF SUCH DESIGNATION WILL AVOID THE NEED FOR
GIVING SUCH NOTICE AND WILL NOT, IN THE JUDGMENT OF SUCH LENDER, BE OTHERWISE
DISADVANTAGEOUS TO SUCH LENDER. IF SUCH NOTICE IS GIVEN, EACH EURO-DOLLAR LOAN
OF SUCH LENDER THEN OUTSTANDING SHALL BE CONVERTED TO A BASE RATE LOAN EITHER
(A) ON THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD APPLICABLE TO SUCH
EURO-DOLLAR LOAN IF SUCH LENDER MAY LAWFULLY CONTINUE TO MAINTAIN AND FUND SUCH
LOAN TO SUCH DAY OR (B) IMMEDIATELY IF SUCH LENDER SHALL DETERMINE THAT IT MAY
NOT LAWFULLY CONTINUE TO MAINTAIN AND FUND SUCH LOAN TO SUCH DAY.


SECTION 8.03.             INCREASED COST AND REDUCED RETURN.  (A)  IF ON OR
AFTER THE DATE HEREOF, THE ADOPTION OF ANY APPLICABLE LAW, RULE OR REGULATION,
OR ANY CHANGE IN ANY APPLICABLE LAW, RULE OR REGULATION, OR ANY CHANGE IN THE
INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL
LENDER OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION
THEREOF, OR COMPLIANCE BY ANY LENDER (OR ITS LENDING OFFICE) WITH ANY REQUEST OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY,
CENTRAL LENDER OR COMPARABLE AGENCY SHALL IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE (INCLUDING, WITHOUT LIMITATION, ANY SUCH REQUIREMENT IMPOSED BY THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM WITH RESPECT TO ANY EURO-DOLLAR
LOAN ANY SUCH REQUIREMENT INCLUDED IN AN APPLICABLE EURO-DOLLAR RESERVE
PERCENTAGE), SPECIAL DEPOSIT, INSURANCE ASSESSMENT OR SIMILAR REQUIREMENT
AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY,
ANY LENDER (OR ITS LENDING OFFICE) OR SHALL IMPOSE ON ANY LENDER (OR ITS LENDING
OFFICE) OR ON THE UNITED STATES MARKET FOR CERTIFICATES OF DEPOSIT OR THE LONDON
INTERBANK MARKET ANY OTHER CONDITION AFFECTING ITS EURO-DOLLAR LOANS, ITS NOTE
OR ITS OBLIGATION TO MAKE EURO-DOLLAR LOANS AND THE RESULT OF ANY OF THE
FOREGOING IS TO INCREASE THE COST TO SUCH LENDER (OR ITS LENDING OFFICE) OF
MAKING OR MAINTAINING ANY EURO-DOLLAR LOAN, OR TO REDUCE THE AMOUNT OF ANY SUM
RECEIVED OR RECEIVABLE BY SUCH LENDER (OR ITS LENDING OFFICE) UNDER THIS
AGREEMENT OR UNDER ITS NOTE WITH RESPECT THERETO, BY AN AMOUNT DEEMED BY SUCH
LENDER TO BE MATERIAL, THEN, WITHIN 15 DAYS AFTER DEMAND BY SUCH LENDER (WITH A
COPY TO THE ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO SUCH LENDER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER FOR SUCH INCREASED
COST OR REDUCTION.


(B)           IF ANY LENDER SHALL HAVE DETERMINED THAT, AFTER THE DATE HEREOF,
THE ADOPTION OF ANY APPLICABLE LAW, RULE OR REGULATION REGARDING CAPITAL
ADEQUACY, OR ANY CHANGE IN ANY SUCH LAW, RULE OR REGULATION, OR ANY CHANGE IN
THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY,
CENTRAL LENDER OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, OR ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY
(WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL LENDER
OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF
RETURN ON CAPITAL OF SUCH LENDER (OR ITS PARENT) AS A CONSEQUENCE OF SUCH
LENDER’S OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH SUCH LENDER (OR ITS
PARENT) COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE, REQUEST OR DIRECTIVE
(TAKING INTO CONSIDERATION ITS POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN
AMOUNT DEEMED BY SUCH LENDER


34

--------------------------------------------------------------------------------



 


TO BE MATERIAL, THEN FROM TIME TO TIME, WITHIN 15 DAYS AFTER DEMAND BY SUCH
LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO SUCH
LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER (OR ITS
PARENT) FOR SUCH REDUCTION.


(C)           EACH LENDER WILL PROMPTLY NOTIFY THE BORROWER AND THE
ADMINISTRATIVE AGENT OF ANY EVENT OF WHICH IT HAS KNOWLEDGE, OCCURRING AFTER THE
DATE HEREOF, WHICH WILL ENTITLE SUCH LENDER TO COMPENSATION PURSUANT TO THIS
SECTION AND WILL DESIGNATE A DIFFERENT LENDING OFFICE IF SUCH DESIGNATION WILL
AVOID THE NEED FOR, OR REDUCE THE AMOUNT OF, SUCH COMPENSATION AND WILL NOT, IN
THE JUDGMENT OF SUCH LENDER, BE OTHERWISE DISADVANTAGEOUS TO SUCH LENDER. A
CERTIFICATE OF ANY LENDER CLAIMING COMPENSATION UNDER THIS SECTION AND SETTING
FORTH THE ADDITIONAL AMOUNT OR AMOUNTS TO BE PAID TO IT HEREUNDER SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR. IN DETERMINING SUCH AMOUNT, SUCH
LENDER MAY USE ANY REASONABLE AVERAGING AND ATTRIBUTION METHODS.


SECTION 8.04.             TAXES.  (A)  ANY AND ALL PAYMENTS BY THE BORROWER TO
OR FOR THE ACCOUNT OF ANY LENDER OR THE ADMINISTRATIVE AGENT UNDER ANY LOAN
DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL
PRESENT OR FUTURE TAXES, DUTIES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR
WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT THERETO, EXCLUDING, (X) IN THE
CASE OF EACH LENDER AND THE ADMINISTRATIVE AGENT, TAXES IMPOSED ON ITS INCOME OR
PROFITS, AND FRANCHISE TAXES IMPOSED ON IT, BY THE JURISDICTION UNDER THE LAWS
OF WHICH SUCH LENDER OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) IS
ORGANIZED OR ANY POLITICAL SUBDIVISION THEREOF, (Y) IN THE CASE OF EACH LENDER,
TAXES IMPOSED ON ITS INCOME OR PROFITS, AND FRANCHISE OR SIMILAR TAXES IMPOSED
ON IT, BY THE JURISDICTION OF SUCH LENDER’S LENDING OFFICE OR ANY POLITICAL
SUBDIVISION THEREOF, TAXES THAT ARE IMPOSED BY ANY JURISDICTION BY REASON OF
SUCH LENDER DOING OR HAVING DONE BUSINESS IN SUCH JURISDICTION OTHER THAN SOLELY
AS A RESULT OF THE LOAN DOCUMENTS OR ANY TRANSACTION CONTEMPLATED THEREBY, AND
(Z) IN THE CASE OF EACH LENDER AND THE ADMINISTRATIVE AGENT, ANY BRANCH PROFITS
TAXES IMPOSED BY THE UNITED STATES OR ANY SIMILAR TAX IMPOSED BY ANY OTHER
JURISDICTION IN WHICH SUCH LENDER OR THE ADMINISTRATIVE AGENT IS ORGANIZED OR IN
WHICH ITS LENDING OFFICE IS LOCATED OR ANY POLITICAL SUBDIVISION THEREOF (ALL
SUCH NON-EXCLUDED TAXES, DUTIES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES,
WITHHOLDINGS AND LIABILITIES BEING HEREINAFTER REFERRED TO AS “TAXES”). IF THE
BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT ANY TAXES FROM OR IN RESPECT OF ANY
SUM PAYABLE UNDER ANY LOAN DOCUMENT TO ANY LENDER OR THE ADMINISTRATIVE AGENT,
(I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL
REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE
UNDER THIS SECTION 8.04) SUCH LENDER OR THE ADMINISTRATIVE AGENT (AS THE CASE
MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS BEEN MADE, (II) SUCH PERSON SHALL MAKE SUCH DEDUCTIONS, (III) SUCH
PERSON SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT TAXATION AUTHORITY OR
OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW AND (IV) SUCH PERSON SHALL
FURNISH TO THE ADMINISTRATIVE AGENT, AT ITS ADDRESS REFERRED TO IN SECTION
10.01, THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT, IF ANY, EVIDENCING PAYMENT
THEREOF.


(B)           IN ADDITION, THE BORROWER AGREES TO PAY ANY PRESENT OR FUTURE
STAMP OR DOCUMENTARY TAXES AND ANY OTHER EXCISE OR PROPERTY TAXES, OR CHARGES OR
SIMILAR LEVIES WHICH ARISE FROM ANY PAYMENT MADE UNDER ANY LOAN DOCUMENT OR FROM
THE EXECUTION OR DELIVERY OF, OR OTHERWISE WITH RESPECT TO, ANY LOAN DOCUMENT
(HEREINAFTER REFERRED TO AS “OTHER TAXES”).


35

--------------------------------------------------------------------------------



 


(C)           THE BORROWER AGREES TO INDEMNIFY EACH LENDER AND THE
ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING,
WITHOUT LIMITATION, ANY TAXES OR OTHER TAXES IMPOSED OR ASSERTED BY ANY
JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 8.04) PAID BY SUCH LENDER OR
THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING
PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO;
PROVIDED THAT THE INDEMNIFICATION OBLIGATION UNDER THIS SECTION 8.04(C) SHALL BE
ONLY WITH RESPECT TO TAXES, OTHER TAXES AND LIABILITIES RELATED TO PAYMENTS MADE
BY THE BORROWER UNDER ANY LOAN DOCUMENT. THIS INDEMNIFICATION SHALL BE MADE
WITHIN 15 DAYS FROM THE DATE SUCH LENDER OR THE ADMINISTRATIVE AGENT (AS THE
CASE MAY BE) MAKES WRITTEN DEMAND THEREFOR.


(D)           EACH LENDER ORGANIZED UNDER THE LAWS OF A JURISDICTION OUTSIDE THE
UNITED STATES, IN THE CASE OF EACH LENDER LISTED ON THE SIGNATURE PAGE HEREOF,
ON OR PRIOR TO THE DATE OF SUCH LENDER’S EXECUTION AND DELIVERY OF THIS
AGREEMENT, IN THE CASE OF EACH OTHER LENDER, ON AND PRIOR TO THE DATE ON WHICH
SUCH OTHER LENDER BECOMES A LENDER, IN THE CASE OF EACH LENDER THAT GRANTS ANY
PARTICIPATING INTEREST PURSUANT TO SECTION 10.06 OR OTHERWISE CEASES TO ACT FOR
ITS OWN ACCOUNT WITH RESPECT TO ANY PORTION OF ANY SUMS PAYABLE TO IT UNDER THIS
AGREEMENT, ON OR PRIOR TO THE DATE ON WHICH SUCH LENDER GRANTS SUCH
PARTICIPATING INTEREST OR OTHERWISE CEASES TO SO ACT FOR ITS OWN ACCOUNT, AND IN
THE CASE OF ANY LENDER, AND FROM TIME TO TIME THEREAFTER IF REQUESTED IN WRITING
BY THE BORROWER (BUT ONLY SO LONG AS SUCH LENDER REMAINS LAWFULLY ABLE TO DO
SO), SHALL PROVIDE THE BORROWER WITH INTERNAL REVENUE SERVICE FORM W-8BEN,
W-8ECI AND/OR W-8IMY, AS APPROPRIATE, OR ANY SUCCESSOR FORM PRESCRIBED BY THE
INTERNAL REVENUE SERVICE (TOGETHER WITH ANY FORM, DOCUMENTATION OR INFORMATION
SUCH LENDER IS REQUIRED OR CHOOSES TO TRANSMIT WITH ANY SUCH FORMS), CERTIFYING
THAT SUCH LENDER IS ENTITLED TO BENEFITS UNDER AN INCOME TAX TREATY TO WHICH THE
UNITED STATES IS A PARTY WHICH REDUCES THE RATE OF WITHHOLDING TAX ON PAYMENTS
OF INTEREST OR CERTIFYING THAT THE INCOME RECEIVABLE PURSUANT TO THIS AGREEMENT
IS EFFECTIVELY CONNECTED WITH THE CONDUCT OF A TRADE OR BUSINESS IN THE UNITED
STATES OR CERTIFYING TO SUCH LENDER’S LEGAL ENTITLEMENT TO AN EXEMPTION FROM
U.S. FEDERAL WITHHOLDING TAX WITH RESPECT TO ALL INTEREST PAYMENTS HEREUNDER
AND/OR CERTIFYING AS PROVIDED ON FORM W-8IMY. IN ADDITION, EACH LENDER THAT IS
NOT A BANK SHALL CERTIFY ON A “NON-BANK CERTIFICATE” PROVIDED BY THE
ADMINISTRATIVE AGENT THAT SUCH LENDER IS NOT A “BANK” WITHIN THE MEANING OF
SECTION 881(C)(3)(A) OF THE INTERNAL REVENUE CODE.  IF THE FORM PROVIDED BY A
LENDER AT THE TIME SUCH LENDER FIRST BECOMES A PARTY TO THIS AGREEMENT INDICATES
A UNITED STATES INTEREST WITHHOLDING TAX RATE IN EXCESS OF ZERO, WITHHOLDING TAX
AT SUCH RATE SHALL BE CONSIDERED EXCLUDED FROM “TAXES” AS DEFINED IN SECTION
8.04(A) IMPOSED BY THE UNITED STATES.


(E)           EACH LENDER ORGANIZED UNDER THE LAWS OF A JURISDICTION WITHIN THE
UNITED STATES, ON OR PRIOR TO THE DATE OF ITS EXECUTION AND DELIVERY OF THIS
AGREEMENT IN THE CASE OF EACH LENDER LISTED ON THE SIGNATURE PAGES HEREOF, ON OR
PRIOR TO THE DATE ON WHICH IT BECOMES A LENDER IN THE CASE OF EACH OTHER LENDER,
AND FROM TIME TO TIME THEREAFTER IF REASONABLY REQUESTED IN WRITING BY THE
BORROWER (BUT ONLY SO LONG AS SUCH LENDER REMAINS LAWFULLY ABLE TO DO SO), SHALL
PROVIDE THE BORROWER WITH INTERNAL REVENUE SERVICE FORM W-9, OR ANY SUCCESSOR
FORM PRESCRIBED BY THE INTERNAL REVENUE SERVICE (TOGETHER WITH ANY FORM,
DOCUMENTATION OR INFORMATION SUCH LENDER IS REQUIRED OR CHOOSES TO TRANSMIT WITH
ANY SUCH FORMS).


(F)            FOR ANY PERIOD WITH RESPECT TO WHICH A LENDER HAS FAILED TO
PROVIDE THE BORROWER WITH THE APPROPRIATE FORM PURSUANT TO SECTION 8.04(D) OR
(E) (UNLESS SUCH FAILURE IS DUE TO A CHANGE IN TREATY, LAW OR REGULATION
OCCURRING SUBSEQUENT TO THE DATE ON WHICH A FORM


36

--------------------------------------------------------------------------------



 


ORIGINALLY WAS REQUIRED TO BE PROVIDED), SUCH LENDER SHALL NOT BE ENTITLED TO
GROSS-UP OR INDEMNIFICATION UNDER SECTION 8.04(B) OR (C) (AS APPLICABLE) WITH
RESPECT TO TAXES IMPOSED BY THE UNITED STATES; PROVIDED, HOWEVER, THAT SHOULD A
LENDER, WHICH IS OTHERWISE EXEMPT FROM OR SUBJECT TO A REDUCED RATE OF
WITHHOLDING TAX, BECOME SUBJECT TO TAXES BECAUSE OF ITS FAILURE TO DELIVER A
FORM REQUIRED HEREUNDER, THE BORROWER SHALL TAKE SUCH STEPS AS SUCH LENDER SHALL
REASONABLY REQUEST TO ASSIST SUCH LENDER TO RECOVER SUCH TAXES.


(G)           IF THE BORROWER IS REQUIRED TO PAY ADDITIONAL AMOUNTS TO OR FOR
THE ACCOUNT OF ANY LENDER PURSUANT TO THIS SECTION 8.04, THEN SUCH LENDER WILL
CHANGE THE JURISDICTION OF ITS LENDING OFFICE SO AS TO ELIMINATE OR REDUCE ANY
SUCH ADDITIONAL PAYMENT WHICH MAY THEREAFTER ACCRUE IF SUCH CHANGE, IN THE
JUDGMENT OF SUCH LENDER, IS NOT OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.


SECTION 8.05.             BASE RATE LOANS SUBSTITUTED FOR AFFECTED EURO-DOLLAR
LOANS.  IF (I) THE OBLIGATION OF ANY LENDER TO MAKE EURO-DOLLAR LOANS TO THE
BORROWER HAS BEEN SUSPENDED PURSUANT TO SECTION 8.02 OR (II) ANY LENDER HAS
DEMANDED COMPENSATION UNDER SECTION 8.03 WITH RESPECT TO ITS EURO-DOLLAR LOANS
AND THE BORROWER SHALL, BY AT LEAST FIVE EURO-DOLLAR BUSINESS DAYS’ PRIOR NOTICE
TO SUCH LENDER THROUGH THE ADMINISTRATIVE AGENT, HAVE ELECTED THAT THE
PROVISIONS OF THIS SECTION SHALL APPLY TO SUCH LENDER, THEN, UNLESS AND UNTIL
SUCH LENDER NOTIFIES THE BORROWER THAT THE CIRCUMSTANCES GIVING RISE TO SUCH
SUSPENSION OR DEMAND FOR COMPENSATION NO LONGER EXIST, (A) ALL LOANS WHICH WOULD
OTHERWISE BE MADE BY SUCH LENDER AS (OR CONTINUED AS OR CONVERTED INTO)
EURO-DOLLAR LOANS SHALL INSTEAD BE BASE RATE LOANS (ON WHICH INTEREST AND
PRINCIPAL SHALL BE PAYABLE CONTEMPORANEOUSLY WITH THE RELATED EURO-DOLLAR LOANS
OF THE OTHER LENDERS), AND (B) AFTER EACH OF ITS EURO-DOLLAR LOANS HAS BEEN
REPAID (OR CONVERTED TO A BASE RATE LOAN), ALL PAYMENTS OF PRINCIPAL WHICH WOULD
OTHERWISE BE APPLIED TO REPAY SUCH EURO-DOLLAR LOANS SHALL BE APPLIED TO REPAY
ITS BASE RATE LOANS INSTEAD.

If such Lender notifies the Borrower that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a Euro-Dollar Loan on the first day of the next succeeding
Interest Period applicable to the related Euro-Dollar Loans of the other
Lenders.


SECTION 8.06.             SUBSTITUTION OF LENDER.  IF (I) THE OBLIGATION OF ANY
LENDER TO MAKE EURO-DOLLAR LOANS HAS BEEN SUSPENDED PURSUANT TO SECTION 8.02,
(II) ANY LENDER HAS DEMANDED COMPENSATION UNDER SECTION 8.03 OR (III) ANY LENDER
HAS NOT SIGNED AN AMENDMENT OR WAIVER WHICH MUST BE SIGNED BY ALL THE LENDERS TO
BECOME EFFECTIVE, AND SUCH AMENDMENT OR WAIVER HAS BEEN SIGNED BY THE REQUIRED
LENDERS, THE BORROWER SHALL HAVE THE RIGHT, WITH THE ASSISTANCE OF THE
ADMINISTRATIVE AGENT, TO SEEK A MUTUALLY SATISFACTORY SUBSTITUTE LENDER OR
LENDERS (WHICH MAY BE ONE OR MORE OF THE LENDERS) TO PURCHASE THE NOTES (BY
PAYING TO SUCH LENDER THE PRINCIPAL AMOUNT OF SUCH NOTE, TOGETHER WITH ACCRUED
INTEREST THEREON AND ANY OTHER AMOUNTS PAYABLE TO SUCH LENDER HEREUNDER) AND
ASSUME THE COMMITMENT (IF ANY) OF SUCH LENDER.


37

--------------------------------------------------------------------------------



 


ARTICLE 9

[INTENTIONALLY DELETED]


ARTICLE 10

MISCELLANEOUS


SECTION 10.01.           NOTICES.  ALL NOTICES, REQUESTS AND OTHER
COMMUNICATIONS TO ANY PARTY HEREUNDER SHALL BE IN WRITING (INCLUDING LENDER
WIRE, TELEX, FACSIMILE TRANSMISSION OR SIMILAR WRITING) AND SHALL BE GIVEN TO
SUCH PARTY (X) IN THE CASE OF THE BORROWER OR THE ADMINISTRATIVE AGENT, AT ITS
ADDRESS OR FACSIMILE NUMBER SET FORTH ON THE SIGNATURE PAGES HEREOF, (Y) IN THE
CASE OF ANY LENDER, AT ITS ADDRESS OR FACSIMILE NUMBER SET FORTH IN ITS
ADMINISTRATIVE QUESTIONNAIRE OR (Z) IN THE CASE OF ANY PARTY, SUCH OTHER ADDRESS
OR FACSIMILE NUMBER AS SUCH PARTY MAY HEREAFTER SPECIFY FOR THE PURPOSE BY
NOTICE TO THE ADMINISTRATIVE AGENT AND THE BORROWER.  EACH SUCH NOTICE, REQUEST
OR OTHER COMMUNICATION SHALL BE EFFECTIVE (I) IF GIVEN BY MAIL, 72 HOURS AFTER
SUCH COMMUNICATION IS DEPOSITED IN THE MAILS WITH FIRST CLASS POSTAGE PREPAID,
ADDRESSED AS AFORESAID, (II) IF GIVEN BY FACSIMILE TRANSMISSION, WHEN SUCH
FACSIMILE IS TRANSMITTED TO THE FACSIMILE NUMBER SPECIFIED PURSUANT TO THIS
SECTION 10.01 AND TELEPHONIC CONFIRMATION OF RECEIPT THEREOF IS RECEIVED, OR
(III) IF GIVEN BY ANY OTHER MEANS, WHEN DELIVERED AT THE ADDRESS SPECIFIED IN
THIS SECTION; PROVIDED THAT NOTICES TO THE ADMINISTRATIVE AGENT UNDER ARTICLE 2
OR ARTICLE 8 SHALL NOT BE EFFECTIVE UNTIL RECEIVED.


SECTION 10.02.           NO WAIVERS.  NO FAILURE OR DELAY BY THE AGENTS OR ANY
LENDER IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE UNDER ANY LOAN DOCUMENT SHALL
OPERATE AS A WAIVER THEREOF NOR SHALL ANY SINGLE OR PARTIAL EXERCISE THEREOF
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT, POWER OR PRIVILEGE.  THE RIGHTS AND REMEDIES PROVIDED IN THE LOAN
DOCUMENT SHALL BE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES
PROVIDED BY LAW.


SECTION 10.03.           EXPENSES; INDEMNIFICATION.  (A)  THE LENDERS WILL BEAR
THEIR OWN COSTS AND EXPENSES RELATING TO THE NEGOTIATION, PREPARATION, EXECUTION
AND DELIVERY OF THE LOAN DOCUMENTS; PROVIDED THAT THE AGENTS SHALL BEAR PRO
RATA, IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS UNDER THE COMMITMENT
LETTER DATED MAY 28, 2003, ALL SUCH COSTS AND EXPENSES, AS WELL AS ALL
SYNDICATION COSTS AND EXPENSES, INCURRED BY THE SOLE BOOK-RUNNER.  THE BORROWER
SHALL PAY OR REIMBURSE (I) ALL REASONABLE COSTS AND EXPENSES OF THE
ADMINISTRATIVE AGENT, INCLUDING REASONABLE FEES AND DISBURSEMENTS OF SPECIAL
COUNSEL FOR THE ADMINISTRATIVE AGENT, IN CONNECTION WITH ANY WAIVER OR CONSENT
HEREUNDER OR ANY AMENDMENT HEREOF OR ANY DEFAULT OR ALLEGED DEFAULT HEREUNDER;
AND (II) IF AN EVENT OF DEFAULT OCCURS, ALL COSTS AND EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT, INCLUDING REASONABLE FEES AND DISBURSEMENTS OF COUNSEL, IN
CONNECTION WITH SUCH EVENT OF DEFAULT AND COLLECTION, BANKRUPTCY, INSOLVENCY AND
OTHER ENFORCEMENT PROCEEDINGS RESULTING THEREFROM.


(B)           THE BORROWER AGREES TO INDEMNIFY THE ADMINISTRATIVE AGENT, THE
LEAD ARRANGERS AND EACH LENDER, THEIR RESPECTIVE AFFILIATES AND THE RESPECTIVE
DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES OF THE FOREGOING (EACH AN
“INDEMNITEE”) AND HOLD EACH INDEMNITEE HARMLESS FROM AND AGAINST ANY AND ALL
LIABILITIES, LOSSES, DAMAGES, COSTS AND EXPENSES OF ANY KIND, INCLUDING,


38

--------------------------------------------------------------------------------



 


WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL, WHICH MAY
BE INCURRED BY SUCH INDEMNITEE IN CONNECTION WITH ANY INVESTIGATIVE,
ADMINISTRATIVE OR JUDICIAL PROCEEDING (WHETHER OR NOT SUCH INDEMNITEE SHALL BE
DESIGNATED A PARTY THERETO) BROUGHT OR THREATENED RELATING TO OR ARISING OUT OF
THE LOAN DOCUMENTS OR ANY ACTUAL OR PROPOSED USE OF PROCEEDS OF LOANS HEREUNDER;
PROVIDED THAT (I) NO INDEMNITEE SHALL HAVE THE RIGHT TO BE INDEMNIFIED HEREUNDER
FOR SUCH INDEMNITEE’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED
IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION AND
(II) THE BORROWER SHALL NOT BE LIABLE FOR ANY SETTLEMENT ENTERED INTO BY AN
INDEMNITEE WITHOUT ITS CONSENT (WHICH SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED).


(C)           EACH INDEMNITEE AGREES TO GIVE THE BORROWER PROMPT WRITTEN NOTICE
AFTER IT RECEIVES ANY NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUIT OR
PROCEEDING FOR WHICH SUCH INDEMNITEE MAY WISH TO CLAIM INDEMNIFICATION PURSUANT
TO SUBSECTION (B).  THE BORROWER SHALL HAVE THE RIGHT, EXERCISABLE BY GIVING
WRITTEN NOTICE WITHIN FIFTEEN DOMESTIC BUSINESS DAYS AFTER THE RECEIPT OF NOTICE
FROM SUCH INDEMNITEE OF SUCH COMMENCEMENT, TO ASSUME, AT THE BORROWER’S EXPENSE,
THE DEFENSE OF ANY SUCH ACTION, SUIT OR PROCEEDING; PROVIDED THAT SUCH
INDEMNITEE SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL IN ANY SUCH ACTION,
SUIT OR PROCEEDING AND TO PARTICIPATE IN THE DEFENSE THEREOF, BUT THE FEES AND
EXPENSES OF SUCH SEPARATE COUNSEL SHALL BE AT SUCH INDEMNITEE’S EXPENSE UNLESS
(1) THE BORROWER SHALL HAVE AGREED TO PAY SUCH FEES AND EXPENSES; (2) THE
BORROWER SHALL HAVE FAILED TO ASSUME THE DEFENSE OF SUCH ACTION, SUIT OR
PROCEEDING OR SHALL HAVE FAILED TO EMPLOY COUNSEL REASONABLY SATISFACTORY TO
SUCH INDEMNITEE IN ANY SUCH ACTION, SUIT OR PROCEEDING; OR (3) SUCH INDEMNITEE
SHALL HAVE BEEN ADVISED BY INDEPENDENT COUNSEL IN WRITING (WITH A COPY TO THE
BORROWER) THAT THERE MAY BE ONE OR MORE DEFENSES AVAILABLE TO SUCH INDEMNITEE
WHICH ARE IN CONFLICT WITH THOSE AVAILABLE TO THE BORROWER (IN WHICH CASE, IF
SUCH INDEMNITEE NOTIFIES THE BORROWER IN WRITING THAT IT ELECTS TO EMPLOY
SEPARATE COUNSEL AT THE BORROWER’S EXPENSE, THE BORROWER SHALL BE OBLIGATED TO
ASSUME THE EXPENSE, IT BEING UNDERSTOOD, HOWEVER, THAT THE BORROWER SHALL NOT BE
LIABLE FOR THE FEES OR EXPENSES OF MORE THAN ONE SEPARATE FIRM OF ATTORNEYS,
WHICH FIRM SHALL BE DESIGNATED IN WRITING BY SUCH INDEMNITEE).


SECTION 10.04.           SHARING OF SET-OFFS.  EACH LENDER AGREES THAT IF IT
SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR COUNTERCLAIM OR OTHERWISE, RECEIVE
PAYMENT OF A PROPORTION OF THE AGGREGATE AMOUNT OF PRINCIPAL AND INTEREST DUE
WITH RESPECT TO ANY LOAN OR NOTE HELD BY IT WHICH IS GREATER THAN THE PROPORTION
RECEIVED BY ANY OTHER LENDER IN RESPECT OF THE AGGREGATE AMOUNT OF PRINCIPAL AND
INTEREST DUE WITH RESPECT TO ANY LOAN OR NOTE HELD BY SUCH OTHER LENDER, THE
LENDER RECEIVING SUCH PROPORTIONATELY GREATER PAYMENT SHALL PURCHASE SUCH
PARTICIPATIONS IN THE LOANS AND NOTES HELD BY THE OTHER LENDERS, AND SUCH OTHER
ADJUSTMENTS SHALL BE MADE, AS MAY BE REQUIRED SO THAT ALL SUCH PAYMENTS OF
PRINCIPAL AND INTEREST WITH RESPECT TO THE LOANS OR NOTES HELD BY THE LENDERS
SHALL BE SHARED BY THE LENDERS PRO RATA; PROVIDED THAT NOTHING IN THIS SECTION
SHALL IMPAIR THE RIGHT OF ANY LENDER TO EXERCISE ANY RIGHT OF SET-OFF OR
COUNTERCLAIM IT MAY HAVE AND TO APPLY THE AMOUNT SUBJECT TO SUCH EXERCISE TO THE
PAYMENT OF INDEBTEDNESS OF THE BORROWER OTHER THAN ITS INDEBTEDNESS HEREUNDER. 
THE BORROWER AGREES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, THAT ANY HOLDER OF A PARTICIPATION IN A LOAN OR NOTE, WHETHER OR
NOT ACQUIRED PURSUANT TO THE FOREGOING ARRANGEMENTS, MAY EXERCISE RIGHTS OF
SET-OFF OR COUNTERCLAIM AND OTHER RIGHTS WITH RESPECT TO SUCH PARTICIPATION AS
FULLY AS IF SUCH HOLDER OF A PARTICIPATION WERE A DIRECT CREDITOR OF THE
BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


39

--------------------------------------------------------------------------------



 


SECTION 10.05.           AMENDMENTS AND WAIVERS.  ANY PROVISION OF THIS
AGREEMENT OR THE NOTES MAY BE AMENDED OR WAIVED IF, BUT ONLY IF, SUCH AMENDMENT
OR WAIVER IS IN WRITING AND IS SIGNED BY THE BORROWER AND THE REQUIRED LENDERS
(AND, IF THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT ARE AFFECTED THEREBY,
BY THE ADMINISTRATIVE AGENT); PROVIDED THAT (A) NO SUCH AMENDMENT OR WAIVER
SHALL, UNLESS SIGNED BY ALL THE LENDERS OF THE CLASS OR CLASSES AFFECTED
THEREBY, (I) INCREASE OR DECREASE THE COMMITMENT OF ANY LENDER (EXCEPT FOR A
RATABLE DECREASE IN THE COMMITMENTS OF ALL LENDERS) OR SUBJECT ANY LENDER TO ANY
ADDITIONAL OBLIGATION (IT BEING UNDERSTOOD THAT AN INCREASE OR DECREASE PURSUANT
TO SECTION 8.06 OR 10.06 SHALL NOT CONSTITUTE AN AMENDMENT OR WAIVER FOR THIS
PURPOSE), (II) REDUCE THE PRINCIPAL OF OR RATE OF INTEREST ON ANY LOAN OR ANY
FEES HEREUNDER, (III) POSTPONE THE DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OF OR
INTEREST ON ANY LOAN OR ANY FEES HEREUNDER, OR (IV) CHANGE THIS SECTION 10.05 OR
THE PERCENTAGE OF THE COMMITMENTS OR OF THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF
THE LOANS OR NOTES, OR THE NUMBER OF LENDERS, WHICH SHALL BE REQUIRED FOR THE
LENDERS OR ANY OF THEM TO TAKE ANY ACTION UNDER THIS SECTION OR ANY OTHER
PROVISION OF THIS AGREEMENT, (B) NO SUCH AMENDMENT OR WAIVER SHALL AMEND OR
WAIVE THE PROVISIONS OF ARTICLE 3 WITHOUT THE WRITTEN CONSENT OF MERRILL LYNCH
CAPITAL CORPORATION, CREDIT  SUISSE FIRST BOSTON, ACTING THROUGH ITS CAYMAN
ISLANDS BRANCH, AND DEUTSCHE BANK TRUST COMPANY AMERICAS (COLLECTIVELY, THE
“INITIAL LENDERS”) AND (C) NO SUCH AMENDMENT OR WAIVER SHALL AMEND OR WAIVE
SECTIONS 5.07 AND 5.08 WITHOUT THE WRITTEN CONSENT OF THE REQUIRED CLASS
LENDERS.


SECTION 10.06.           SUCCESSORS AND ASSIGNS.  (A)  THE PROVISIONS OF THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT THE BORROWER MAY NOT
ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS UNDER THIS AGREEMENT WITHOUT THE
PRIOR WRITTEN CONSENT OF ALL LENDERS.


(B)           ANY LENDER MAY AT ANY TIME GRANT TO ONE OR MORE LENDERS OR OTHER
ELIGIBLE PERSONS (EACH A “PARTICIPANT”) PARTICIPATING INTERESTS IN ITS
COMMITMENT OR ANY OR ALL OF ITS LOANS.  IN THE EVENT OF ANY SUCH GRANT BY A
LENDER OF A PARTICIPATING INTEREST TO A PARTICIPANT, SUCH LENDER SHALL REMAIN
RESPONSIBLE FOR THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, AND THE BORROWER
AND THE ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH
SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.  THE AGREEMENT PURSUANT TO WHICH ANY LENDER MAY GRANT SUCH A
PARTICIPATING INTEREST SHALL BE SUBSTANTIALLY IN THE FORM OF EXHIBIT E HERETO
AND SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT AND
RESPONSIBILITY TO ENFORCE THE OBLIGATIONS OF THE BORROWER HEREUNDER INCLUDING,
WITHOUT LIMITATION, THE RIGHT TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER
OF ANY PROVISION OF THIS AGREEMENT AND THE RIGHT TO RECEIVE ANY PAYMENT PURSUANT
TO THE PENULTIMATE SENTENCE OF THIS SECTION 10.06(B); PROVIDED THAT SUCH
PARTICIPATION AGREEMENT MAY PROVIDE THAT SUCH LENDER WILL NOT AGREE TO ANY
MODIFICATION, AMENDMENT OR WAIVER OF THIS AGREEMENT DESCRIBED IN CLAUSE (I),
(II) OR (III) OF SECTION 10.05 WITHOUT THE CONSENT OF THE PARTICIPANT.  THE
BORROWER AGREES THAT EACH PARTICIPANT SHALL, TO THE EXTENT PROVIDED IN ITS
PARTICIPATION AGREEMENT, BE ENTITLED TO THE BENEFITS OF ARTICLE 8 WITH RESPECT
TO ITS PARTICIPATING INTEREST. AN ASSIGNMENT OR OTHER TRANSFER WHICH IS NOT
PERMITTED BY SUBSECTION (C) BELOW BUT WHICH IS CONSENTED TO IN ACCORDANCE WITH
THIS SUBSECTION (B) SHALL BE GIVEN EFFECT FOR PURPOSES OF THIS AGREEMENT ONLY TO
THE EXTENT OF A PARTICIPATING INTEREST GRANTED IN ACCORDANCE WITH THIS
SUBSECTION (B).


(C)           ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR MORE ELIGIBLE PERSONS
(EACH AN “ASSIGNEE”) ALL, OR A PROPORTIONATE PART OF ALL, OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS


40

--------------------------------------------------------------------------------



 


AGREEMENT AND THE LOANS OR NOTES; PROVIDED THAT (1) THE ADMINISTRATIVE AGENT AND
THE SOLE BOOK-RUNNER MUST GIVE THEIR PRIOR WRITTEN CONSENT TO SUCH ASSIGNMENT
(WHICH SHALL NOT BE UNREASONABLY WITHHELD), (2) EXCEPT IN THE CASE OF AN
ASSIGNMENT TO A LENDER OR A LENDER AFFILIATE, ANY ASSIGNMENT SHALL NOT BE LESS
THAN $1,000,000 (UNLESS THE ASSIGNING LENDER’S EXPOSURE IS THEREBY REDUCED TO
ZERO), (3) THE PARTIES TO SUCH ASSIGNMENT SHALL (X) ELECTRONICALLY EXECUTE AND
DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION AGREEMENT
SUBSTANTIALLY IN THE FORM OF EXHIBIT F HERETO VIA AN ELECTRONIC SETTLEMENT
SYSTEM ACCEPTABLE TO THE ADMINISTRATIVE AGENT (WHICH INITIALLY SHALL BE CLEAR
PAR, LLC) OR (Y) MANUALLY EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN
ASSIGNMENT AND ASSUMPTION AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT F
HERETO, TOGETHER WITH A PROCESSING AND RECORDING FEE OF US$3,500 (WITH ONLY ONE
SUCH FEE PAYABLE IN CONNECTION WITH SIMULTANEOUS ASSIGNMENTS TO OR BY TWO OR
MORE LENDER AFFILIATES) AND (4) THE ASSIGNEE IF IT SHALL NOT BE A LENDER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE AND THE
APPLICABLE TAX FORMS, IF ANY.  NOTWITHSTANDING ANY OF THE FOREGOING, THE CONSENT
OF THE SOLE BOOK-RUNNER SHALL ONLY BE REQUIRED FOR SO LONG AS THE SOLE
BOOK-RUNNER DETERMINES THAT A SUCCESSFUL SYNDICATION HAS NOT BEEN COMPLETED. 
UPON ACCEPTANCE AND RECORDING AS PROVIDED BELOW, FROM AND AFTER THE EFFECTIVE
DATE SPECIFIED IN THE ASSIGNMENT AND ASSUMPTION AGREEMENT, SUCH ASSIGNEE SHALL
BE A LENDER PARTY TO THIS AGREEMENT AND SHALL HAVE ALL THE RIGHTS AND
OBLIGATIONS OF A LENDER WITH A COMMITMENT AS SET FORTH IN SUCH INSTRUMENT OF
ASSUMPTION, AND THE TRANSFEROR LENDER SHALL BE RELEASED FROM ITS OBLIGATIONS
HEREUNDER TO A CORRESPONDING EXTENT, AND NO FURTHER CONSENT OR ACTION BY ANY
PARTY SHALL BE REQUIRED.  UPON THE CONSUMMATION OF ANY ASSIGNMENT PURSUANT TO
THIS SUBSECTION (C), THE TRANSFEROR LENDER, THE ADMINISTRATIVE AGENT AND THE
BORROWER SHALL MAKE APPROPRIATE ARRANGEMENTS SO THAT, IF REQUIRED, NEW NOTES ARE
ISSUED TO THE ASSIGNEE.  IF THE ASSIGNEE IS NOT INCORPORATED UNDER THE LAWS OF
THE UNITED STATES OF AMERICA OR A STATE THEREOF, IT SHALL DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT CERTIFICATION AS TO EXEMPTION FROM
DEDUCTION OR WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME TAXES IN ACCORDANCE
WITH SECTION 8.04.

No Assignee, Participant or other transferee of any Lender’s rights shall be
entitled to receive any greater payment under Section 8.03 or 8.04 than such
Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Borrower’s prior written
consent or by reason of the provisions of Section 8.02, 8.03 or 8.04 requiring
such Lender to designate a different Lending Office under certain circumstances
or at a time when the circumstances giving rise to such greater payment did not
exist.

Upon its receipt of a duly executed Assignment and Assumption Agreement executed
by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee required above (if any),
the applicable tax forms completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder) and, if required, the written
consent of the Sole Book-Runner and the Administrative Agent to such assignment,
the Administrative Agent shall (i) accept such Assignment and Acceptance and
(ii) record the information contained therein in the Register.  No assignment
shall be effective unless it has been recorded in the Register as provided in
this paragraph.


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, (I) ANY
LENDER (A “GRANTING LENDER”) MAY (A)  PURSUANT TO SECTION 10.06(C) ASSIGN TO A
SPECIAL PURPOSE FUNDING VEHICLE (AN “SPC”) OF SUCH GRANTING LENDER, IDENTIFIED
AS SUCH IN WRITING FROM TIME TO TIME BY


41

--------------------------------------------------------------------------------



 


THE GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND WITHOUT PAYING ANY
PROCESSING FEE THEREFOR, ALL OR PORTION OF ITS INTERESTS IN ANY LOANS TO ANY
FINANCIAL INSTITUTIONS (IF CONSENTED TO BY THE ADMINISTRATIVE AGENT) PROVIDING
LIQUIDITY AND/OR CREDIT FACILITIES TO OR FOR THE ACCOUNT OF SUCH SPC TO SUPPORT
THE SECURITIES (IF ANY) ISSUED BY SUCH SPC TO FUND SUCH LOANS AND (B) DISCLOSE
ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS LOANS TO ANY
RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF A SURETY, GUARANTEE OR
CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC; OR (II) ANY LENDER THAT IS A FUND
MAY CREATE A SECURITY INTEREST IN ALL OR ANY PORTION OF THE LOANS OWING TO IT
AND THE NOTE, IF ANY, HELD BY IT TO THE TRUSTEE FOR HOLDERS OF OBLIGATIONS OWED,
OR SECURITIES ISSUED, BY SUCH FUND AS SECURITY FOR SUCH OBLIGATIONS OR
SECURITIES, PROVIDED THAT UNLESS AND UNTIL SUCH TRUSTEE ACTUALLY BECOMES A
LENDER IN COMPLIANCE WITH THE OTHER PROVISIONS OF THIS SECTION 10.06, (A) NO
SUCH PLEDGE SHALL RELEASE THE PLEDGING LENDER FROM ANY OF ITS OBLIGATIONS UNDER
THE LOAN DOCUMENTS AND (B) SUCH TRUSTEE SHALL NOT BE ENTITLED TO EXERCISE ANY OF
THE RIGHTS OF A LENDER UNDER THE LOAN DOCUMENTS EVEN THOUGH SUCH TRUSTEE MAY
HAVE ACQUIRED OWNERSHIP RIGHTS WITH RESPECT TO THE PLEDGED INTEREST THROUGH
FORECLOSURE OR OTHERWISE.


SECTION 10.07.           GOVERNING LAW; SUBMISSION TO JURISDICTION.  THIS
AGREEMENT AND EACH NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. THE BORROWER HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY
FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY, AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.


SECTION 10.08.           COUNTERPARTS; INTEGRATION.  THIS AGREEMENT MAY BE
SIGNED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, WITH
THE SAME EFFECT AS IF THE SIGNATURES THERETO AND HERETO WERE UPON THE SAME
INSTRUMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AND UNDERSTANDING
AMONG THE PARTIES HERETO AND SUPERSEDES ANY AND ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.


SECTION 10.09.           WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE AGENTS
AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY.


SECTION 10.10.           NO RELIANCE ON MARGIN STOCK.  EACH LENDER REPRESENTS TO
THE AGENTS AND EACH OF THE OTHER LENDERS THAT IT IN GOOD FAITH IS NOT RELYING
UPON ANY MARGIN STOCK AS COLLATERAL IN THE EXTENSION OR MAINTENANCE OF THE
CREDIT PROVIDED FOR IN THIS AGREEMENT.


SECTION 10.11.           LEAD ARRANGERS, SOLE BOOK-RUNNER, SYNDICATION AGENT,
ARRANGER AND DOCUMENTATION AGENT.  NO PERSON IDENTIFIED ON THE COVER PAGE OF
THIS AGREEMENT AS A LEAD ARRANGER, SOLE BOOK-RUNNER, SYNDICATION AGENT, ARRANGER
OR DOCUMENTATION AGENT SHALL HAVE ANY RIGHT, POWER, OBLIGATION, LIABILITY,
RESPONSIBILITY OR DUTY UNDER THE LOAN DOCUMENTS IN SUCH CAPACITY.


42

--------------------------------------------------------------------------------



 


SECTION 10.12.           REPRESENTATIONS AND ACKNOWLEDGEMENTS OF LENDERS.  (A) 
EACH LENDER (INCLUDING EACH LENDER BECOMING A PARTY HERETO PURSUANT TO AN
ASSIGNMENT AND ASSUMPTION AGREEMENT IN ACCORDANCE WITH SECTION 10.06(C))
REPRESENTS AND WARRANTS THAT IT IS AN ELIGIBLE PERSON; THAT IT HAS EXPERIENCE
AND EXPERTISE IN THE MAKING OR HOLDING OF LOANS SUCH AS THE LOANS; AND THAT IT
HAS MADE OR WILL HOLD, AS THE CASE MAY BE, ITS LOANS FOR ITS OWN ACCOUNT IN THE
ORDINARY COURSE OF ITS BUSINESS (IT BEING UNDERSTOOD THAT, SUBJECT TO THE
PROVISIONS OF SECTION 10.06 THE DISPOSITION OF ITS LOANS OR ANY INTERESTS
THEREIN SHALL AT ALL TIMES REMAIN WITHIN ITS EXCLUSIVE CONTROL).


(B)           CERTAIN LENDERS (INCLUDING EACH LENDER BECOMING A PARTY HERETO
PURSUANT TO AN ASSIGNMENT AND ASSUMPTION AGREEMENT IN ACCORDANCE WITH
SECTION 10.06(C)) MAY ELECT WITH THE ADMINISTRATIVE AGENT NOT TO RECEIVE
MATERIAL NON-PUBLIC INFORMATION WITH RESPECT TO THE BORROWER AND ITS AFFILIATES
AND SUCH LENDERS ACKNOWLEDGE THAT OTHER LENDERS MAY HAVE RECEIVED ADDITIONAL
INFORMATION WITH RESPECT TO THE BORROWER AND ITS AFFILIATES THAT MAY BE
MATERIAL.  NONE OF THE BORROWER, THE AGENTS, OR ANY OF THEIR AFFILIATES TAKES
ANY RESPONSIBILITY FOR ANY LENDER’S DECISION TO LIMIT THE SCOPE OF THE
INFORMATION IT HAS OBTAINED IN CONNECTION WITH ITS EVALUATION OF THE BORROWER
AND THIS AGREEMENT, THE LOANS AND COMMITMENTS AND THE TRANSACTIONS CONTEMPLATED
HEREBY.


(C)           THE BORROWER IS NOT CURRENT IN ITS FILINGS WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION AND THE FINANCIAL INFORMATION CONCERNING THE
BORROWER AND ITS SUBSIDIARIES IS INCOMPLETE AND SUBJECT TO REVISION AND CHANGE
UPON AUDIT, REVIEW AND RESTATEMENT AS DESCRIBED IN THE CONFIDENTIAL INFORMATION
MEMORANDUM DATED MAY 2003 (THE “CONFIDENTIAL INFORMATION MEMORANDUM”) AND THE
CONFIDENTIAL SUPPLEMENT (RELATING TO NON-PUBLIC INFORMATION) THERETO INCLUDED IN
THE SUPPLEMENTAL INFORMATION.  EACH LENDER (INCLUDING EACH LENDER BECOMING A
PARTY HERETO PURSUANT TO AN ASSIGNMENT AND ASSUMPTION AGREEMENT IN ACCORDANCE
WITH SECTION 10.06(C)) HEREBY ACKNOWLEDGES (1) THAT, AS OF THE BORROWING DATE
AND THROUGH THE RESTATEMENT DATE, THE FOREGOING MAY REMAIN THE CASE AND (2)
THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, IT
IS NONETHELESS MAKING ITS EVALUATION OF THE BORROWER AND THIS AGREEMENT, THE
LOANS AND COMMITMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND MAKING ITS
DECISION TO MAKE OR ACQUIRE LOANS UNDER SUCH CIRCUMSTANCES AND ACKNOWLEDGES AND
UNDERSTANDS THAT THE PREVIOUSLY DISSEMINATED INFORMATION THAT IS REFERRED TO OR
DESCRIBED AS SUPERSEDED IN THE CONFIDENTIAL INFORMATION MEMORANDUM OR THE
CONFIDENTIAL SUPPLEMENT (RELATING TO NON-PUBLIC INFORMATION) THERETO INCLUDED IN
THE SUPPLEMENTAL INFORMATION WITH RESPECT TO THE BORROWER AND ITS SUBSIDIARIES
MAY NOT BE RELIABLE AND SHOULD NOT BE RELIED UPON IN CONNECTION WITH MAKING A
DECISION TO MAKE OR ACQUIRE LOANS HEREUNDER.


SECTION 10.13.           CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT AND
EACH LENDER AGREES TO USE ITS REASONABLE BEST EFFORTS TO KEEP CONFIDENTIAL ANY
INFORMATION DELIVERED OR MADE AVAILABLE BY OR ON BEHALF OF ANY QWEST ENTITY TO
IT (INCLUDING WITHOUT LIMITATION ANY INFORMATION OBTAINED THROUGH ANY FINANCIAL
ADVISOR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY); PROVIDED THAT
NOTHING HEREIN SHALL PREVENT THE ADMINISTRATIVE AGENT OR ANY LENDER FROM
DISCLOSING SUCH INFORMATION (I) TO THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, (II) TO ITS OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, CREDITORS AND ACCOUNTANTS WHO HAVE A
NEED TO KNOW SUCH INFORMATION IN ACCORDANCE WITH CUSTOMARY BANKING PRACTICES AND
WHO RECEIVE SUCH INFORMATION HAVING BEEN MADE AWARE OF THE RESTRICTIONS SET
FORTH IN THIS SECTION 10.13, (III) UPON THE ORDER OF ANY COURT OR ADMINISTRATIVE


43

--------------------------------------------------------------------------------



 


AGENCY, (IV) UPON THE REQUEST OR DEMAND OF ANY REGULATORY AGENCY OR AUTHORITY
HAVING JURISDICTION OVER SUCH PARTY, (V) WHICH HAS BEEN PUBLICLY DISCLOSED (BY A
PERSON OTHER THAN SUCH ADMINISTRATIVE AGENT OR LENDER), (VI) WHICH HAS BEEN
OBTAINED FROM ANY PERSON OTHER THAN ANY QWEST ENTITY, PROVIDED THAT SUCH PERSON
IS NOT (X) KNOWN TO IT TO BE BOUND BY A CONFIDENTIALITY AGREEMENT WITH THE
COMPANY OR ITS SUBSIDIARIES OR ANY OTHER OBLIGATION NOT TO DISCLOSE OR (Y) KNOWN
TO IT TO BE OTHERWISE PROHIBITED FROM TRANSMITTING THE INFORMATION TO IT BY A
CONTRACTUAL, LEGAL OR FIDUCIARY OBLIGATION, (VII) IN CONNECTION WITH THE
EXERCISE OF ANY REMEDY UNDER THE LOAN DOCUMENTS OR (VIII) TO ANY ACTUAL OR
PROPOSED PARTICIPANT OR ASSIGNEE OF ALL OR ANY OF ITS RIGHTS HEREUNDER, OR TO
ANY ACTUAL OR PROPOSED COUNTERPARTY TO ANY SWAP, HEDGE OR SIMILAR ACCOUNT
RELATING TO THE LOANS WHICH, IN EACH CASE, HAS AGREED IN WRITING TO BE BOUND BY
THE PROVISIONS OF THIS SECTION 10.13.  NOTWITHSTANDING THE FOREGOING, THE AGENTS
AND THE LENDERS (AND EACH OF THEIR RESPECTIVE EMPLOYEES, REPRESENTATIVES AND
OTHER AGENTS) AND THE BORROWER MAY DISCLOSE TO ANY AND ALL “PERSONS”, WITHOUT
LIMITATION OF ANY KIND, THE “TAX TREATMENT” AND “TAX STRUCTURE” (IN EACH CASE,
WITHIN THE MEANING OF TREASURY REGULATION SECTION 1.6011-4) OF THE TRANSACTION
AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX ANALYSES) THAT
ARE PROVIDED RELATING TO SUCH TAX TREATMENT AND TAX STRUCTURE; PROVIDED,
HOWEVER, THAT WITH RESPECT TO ANY DOCUMENT OR SIMILAR ITEM THAT IN EITHER CASE
CONTAINS INFORMATION CONCERNING THE TAX TREATMENT OR TAX STRUCTURE OF THE
TRANSACTION AS WELL AS OTHER INFORMATION, THIS SENTENCE SHALL ONLY APPLY TO SUCH
PORTIONS OF THE DOCUMENT OR SIMILAR ITEM THAT RELATE TO THE TAX TREATMENT OR TAX
STRUCTURE OF THE LOANS AND TRANSACTIONS CONTEMPLATED HEREBY.

[Signature Pages Follow]

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

QWEST CORPORATION, as Borrower

By:           _/s/ Oren G. Shaffer________________
Name:  Oren G. Shaffer
Title: Chief Financial Officer

Addresses for Notices:

Qwest Corporation

1801 California Street
Denver, CO  80202
Attn:  Chief Financial Officer
Fax:  (303) 296-4920

and:

Qwest Corporation

1801 California Street
Denver, CO  80202
Attn:  General Counsel
Fax:  (303) 296-5974

 

--------------------------------------------------------------------------------


 

MERRILL LYNCH, PIERCE, FENNER AND SMITH
                    INCORPORATED,

as Joint Lead Arranger and Syndication Agent

By:              _/s/ Cecile Baker__________________
Name: Cecile Baker
Title: Vice President

Addresses for Notices:

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Four World Financial Center

c/o Merrill Lynch & Co.

250 Vesey Street

New York, NY 10080

Attn: Anthony Lafaire,

         Director Portfolio Management Group

Telephone:  (212) 449-5931

Fax: (212) 449-4877

 

--------------------------------------------------------------------------------


 

CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch, as Joint
Lead Arranger and Administrative Agent and as Lender

By:                      _/s/ Lauri Sivaslian_______________
Name:  Lauri Sivaslian
Title:  Managing Director

By:                      _/s/ Doreen B. Welch_____________
Name:  Doreen B. Welch
Title:  Associate

Address for Notices:

Credit Suisse First Boston

Eleven Madison Avenue, OMA-8
New York, NY 10010
Attn:  Yvette McQueen
Telephone: (212) 325-9934

Fax:  (212) 325-8304



 

--------------------------------------------------------------------------------


 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Documentation Agent

By:           _/s/ Ryan A.Zinna__________________
Name:  Ryan A. Zinna
Title:  Managing Director

Address for Notices:

Deutsche Bank Securities Inc.

31 West 52nd Street
New York, NY 10019
Attn:  Anca Trifan
Telephone: (646) 324-2184

Fax:  (646) 324-7455

 

--------------------------------------------------------------------------------


 

DEUTSCHE BANK SECURITIES INC.,

as Arranger

By:           _/s/ Lawrence Askowitz_____________
Name:  Lawrence Askowitz
Title:  Managing Director

By:           _/s/ Christopher Johnson_____________
Name:  Christopher Johnson
Title:  Managing Director

Address for Notices:

Deutsche Bank Securities Inc.

31 West 52nd Street
New York, NY 10019
Attn:  Julian Rios
Telephone: (646) 324-2108

Fax:  (646) 324-7651

 

 

--------------------------------------------------------------------------------